                                                                        Page 1 of 97

      MUNICIPAIJTY OF ANCHORAGE, ANCHORAGE POLICE DEPARTMENT

                         INTERNAL INVESTIGATION REPORT


Date of Report: March 15, 2015                  Report Number: TMLLC 2014-3

Investigator: Lieutenant Colonel (Retired) John R. BRick” Brown
              Transparency Matters, LLC
              P0. Box 6598
              Harrisburg, PA 17112
              Telephc
              Email:
              www, transparencymattersllc. cor

SUBJECT OF INVESTIGATION

Lieutenant Anthony C. Henry
Anchorage Police Department
4501 Elmore Road
Anchorage, Alaska 99507-1599
DSN Number 973

Chief Mark T. Mew
Anchorage Police Department
4501 Elmore Road
Anchorage, Alaska 99507-1599
DSN Number 662

REASON FOR INVESTIGATION

On October 3, 2014. this investigator was retained by the Municipality of Anchorage
(MQA), Alaska through its city manager, George Vakahs, to conduct an independent
internal adrninstrative tnvestigation into the facts and circumstances surrounding two
events:

   1, The alleged release of confidential informant information by employees of the
      Anchorage Police Department (APD). relating to illegal drug dealing within the
      Alaska National Guard (AKNG), Army Guard Recruitment and Retention Unit,
      and the mpact of any substantiated release of confidential information on the
      APD or other agencys ability to properly investigate the criminal activity.

   2. The alleged release of confidential informant information by employees of the
      Anchorage Police Department (APD) relating to sexual assaults within the
      AKNG, and the impact of any substantiated release of confidential information on
      the APDs ability to properly investigate the criminal activity.




    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 1 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 PkOóPJ
                                                                          Page 2 of 97

SYNOPSIS OF INVESTIGATION

On February 23, 2010, APD SeciaI Assignment Unit (SAU) personnel, including Officer
Seth McMillan. observed       S.         (The boyfriend of AKNG Recruiter
           conduct a hand-to-hand drug transaction in the Costco Debarr Parking Lot in
Anchorage, Alaska. Subsequently, a traffic stop was initiated by APD Officer Charles
Robertson. was detained by Officer Robertson and his vehicle was ultimately
searched. APD officers seized fifty-six grams of cocaine and three hundred twenty
grams of marijuana. was taken to the APD for further processing. No formal
criminal charges were filed againstas a result of the traffic stop

On February 24, 2010, APD investigators Officers Jack Carson, Eric Smith, and Alaska
State Trooper (AST) Joseph Hazelaar met and debriefed who informed the
investigators that he could purchase and receive illegal drugs from a person known to
him as                        related that he communicates with
through his source, who was identified as]                          a member of the
AKNG Recruitment and Retention Unit.             j to’              ‘paid
$3,000 for the drugs that were seized by the APD dunn the traffic stop and search on
February 23. 2010. ralated that he informed                 of the traffic stop and
seizure. related that expressed his willingness to help the APD in their
drug investigation for consideration ons pending drug charges.

On February 25, 2010, SAU Officer Jack Carson and AST Hazelaar met with
who initially denied dealing drugs: but eventually admitted to being the main contact for
a larger Mexican drug ring operating in the Anchorage area               iso admitted to
transporting drugs on AKNG work time and in AKNG vehicles.            •    dentified hi dr
source as Anchorage resident                                     During this meeting,
requested officers n t notify his employer, the AKNG. SAU Officer Carson and AST
                       A
Hazelaar advised           that they had no intention of notifying s employer and
that notifying employers was not the SAU’s common practice. (AST Hazelaar was
assigned to the APD SAU at this time)

At the time of the investigation, Officer Carson’s wife, Mis Carson, worked for the
AKNG as an Air Guard recruiter. She worked next to the Army Guard recruiters,
Through Mis Carson’s observations, investigators suspected illegal drug dealing activity
n the Army Guard Unit to be large-scale and pervasive. The Army Guard recruiters
often bragged to Mis Carson that General Thomas H. Katkus Commander of the
AKNG. was in their pocket. SAU case officers Jack Carson. Seth McMiitan. and AST
Joseph Hazelaar interpreted and suspected that Generat Katkus was not directly
 nvolved in drug dealing activity, but rather the whole Army Guard Recruitment Unit was
 nvolved in the illegal drug activity and that General Katkus ignored and tolerated these
illegal activities.

Additionally on February 25, 2010 Officer Carson and AST Hazelaar informed APD
SAU Lieutenant (LT) Anthony Henry of the investigative specifics, including the alleged
 Itegat activity within AKNG LT Henri was informed of the possible irrortnce of the
case, specifically statements from confidential informants and                regarding
the ability to obtain pounds of marijuana and large amounts of cocaine. LT Henry
indicated his intent to notify General Katkus and establish a meeting. Officer Carson



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 2 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18
          ___________




                                                                          Page 3 of 97

 related that he and AST Hazelaar both voiced their concerns to LT Henry that
 had been told b both investigators (Officer Carson and AST Hazelaar) that they would
 not contact        s employer. LT Henry informed Officer Carson and AST Hazelaar
 that they had made a promise that they could not keep and that notification to General
 Katkus would occur. LT Henry set up the meeting with General Katkus at the AKNG for
 the very next day.

On February 26, 2010 a meeting was held at the AKNG and was attended by AKNG
Commanders General Thomas Katkus and Lieutenant Colonel (LTC) Timothy DeHaas.
and SAU personnel LT Henry. Officer Carson. and AST Hazelaar. LT Henry disclosed
the onqoang SAU drug dealing investigation at the AKNG and directed Officer Carson
and AST Hazelaar to disclose the particulars of the investigation. Officer Carson
related t        nd AST Ha      ar disclosed their belief that AKNG Recruiters
                                        and                were all involved in, or
possessed knowledge of, the dru trafficking in the AKNG. Officer Carson related that
he and AST Hazelaar knew that           was heavily involved in drug dealing and it was
suspected that the rest of the Army Guard recruiters were also involved, General
Katkus then informed the SAU officers in attendance that there were some suspicions
within the Guard that                                           had been returned from
Afghanistan or Iraq because of suspected steroid use.

According to SAU Officers Carson and McMillan (Officer McMillian did not attend the
February 26, 2010 meeting at the AKNG), the meeting with the AKNG command clearly
compromised the SAU drug investigation into the Army Guard recruiters. The
disclosures did not compromise the separate federal Safe Streets Task Force (SSTF)
drug investigation into the Mexican drug cartels coming to Anchorage to establish drug
houses

Officer Carson related that within a few days of the meeting with leaders of the AKNG
(between February 28, 2010 and approxmatelv Mch 5. 2010). two of the suspected
Army Guard recruiters,                and                         entered his wife Mia
Carson’s office and conducted a search for information about his identify. and
were particularly interested in photogra hs Ms. Carson had on her desk of her
husband SAU Officer Carson. The actions of              and                 threatened and
intimidated Mia Carson Mia Carson shared information about the Army recruiters
intimidating her with her supervisor Air Guard Recruiter Beth Miller, Officer Carson
notified his SAU Supervisor Sergeant (SGT) Darrel Redick of concerns regarding his
wifes safety. Mia Carson’s supervisor Beth Miller notified the second in command of
the AKNG Colonel Keese. and she was moved to later shift hours to avoid contact with
the Army Guard recruiters. Officer Carson related that both Mia Carson and Beth Miller
were subsequently ordered to sign a gag order (not to discuss the actions ofand
      .J.       with anyone) by AKNG command (who provided the gag order in
particular from the AKNG as not clear). Officer Carson related that not long after the
aforementioned incident occurred in his wife’s office stopped providing
 nformation on the illegal drug dealing activity allegedly occurring within the AKNG.

On March 12. 2010 the federal airport interdiction detail seizes thirty-three pounds of
marijuana at the Anchorage International Airport The seizure does not meet the
federal minimum standards for prosecution and the case is referred to SALJ for further



     Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 3 of 50
 Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 PO9
                                                                         Page 4 of 97

 investigation

 On March 24. 2010 SAU is working with the SSTF linked several residences (also
 referred to as drug houses) in the Anchorage area with links to a drug ring out of
 California and Mexico with reported ties to the Mexican Drug Cartel La Familia, SAU
 and SSTF personnel believing this drug investigation was compromised executed
 search warrants on the known drug houses nd seized five pounds of
 methamphetamine, onehalf kilo of cocaine, and $181 000 in cash.

On March 29. 2010 AKNGmakes an anonymous restricted report
to the AKNG Sexual Assault Response Coordinator (SARO) and a forensic exam was
completed by the Anchorage Sexual Assault Response Team.

On June 3. 2010. Officer McMillan was ordered by LT Henry to disclose the name of
another confidential source of drug information within the AKNG. in addition, this
confidential source was also providing Officer McMillan with information relating to
alleged sexual assaults that were occurring within the AKNG. Officer McMillan
disclosed the name of his confidential informant, AKNG
                                          to LT Henry. LT Henry contacted General
Katkus telephonically and, in the presence of Officer McMillan, notified General
Katkus that                   was the source providing information to Officer McMillan
relating to the illegal activities occurring within the AKNG. LT Henry then ordered
Officers McMillan and Carson to cease investigation of all alleged illegal activities
involving AKNG recruiters and General Katkus.

On June 4, 2010, a second meeting occurred at the office of General Katkus, Present
for the meeting were LT Henry. SGT Darrel Redick, and Officer McMillan from the APD.
The AKNG was re resented by General Katkus and LTC DeHaas During this meeting
AKNG               -            was directed to report and enter into the meeting.
General Katkus had learned the night before from LT Henry thai                   was
assisting and knew the names of several female AKNG members who were victims of
sexual assault allegedly occurring within the AKNG. General Katkus ordered
to disclose the names of sexual assault victims who had come to him for
assistance in reporting their sexual assaults to civilian law enforcement,
refused to disclose the names of the sexual assault victims and was dismissed from the
meeting

Shortl after the meeting with AKNG command and APD personnel on June 4, 2010,
               informed the four AKNG sexual assault victims of the attempted
disclosure of their names by AKNG command in the presence of APD personnel.       :
also disclosed to the four victims that an Army AR 15-6 (AR 15-6 Defined:
Army Procedure for Investigating Officers and Board Officers) investigation was
initiated against him by senior command, One AKNG sexual assault victim in particular,
                                                  was deterred from reporting the
sexual assauTt committe on her to the APD when she learned that AKNG command
orderedto breach her confidentiality while APD personnel was in the
room



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 4 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 P4fA4O49
___________




                                                                         Page 5 of 97

 The disclosure of SAU AKNG confidential informants and illegal drug dealing specifics
 that occurred on February 26, 2010. and the disclosure of another confidential informant
 that occurred on June 34, 2010 were not reported to any supervisor in LT Henry’s
 chain of command until October 2013.

 On June 28. 2013 Officer Seth McMillan transported AKNGtQ the
              t in furtherance of processing him for a Psychiatric Evaluation (Title 47),
              I this same date made indirect homicidal threats regarding AKNG
                   When Officer McMillan arrived at the Providence Psych Unit with
              ] in custody a suspicious extended cab Chevrolet SUV had pulled in
              The APD investigation revealed the driver of the vehicle was
                a close friend of AKNG                             Nho is a close
 associate of                I
In October 2013 APD Deputy Chief (DC) Steve Hebbe (now retired) was made aware
for the first time by recently promoted SGT Jack Carson of the sexual assault and drug
allegations involving the AKNG Army Recruitment and Retention Unit. and the
disclosures of confidential informant information to potential subjects of an official APD
drug investigation On at least two occasions in October2013. DC Hebbe encouraged
APD Chief of Police Mark T Mew to initiate an internal investigation to determine APDs
role in these incidents.

On November 7. 2013. Chief Mew received an email that was referred to his office from
the Ar             ‘s Office regarding a complaint by a former member of the AKNG
named I                  it r.nvrups by the APD. One specific allegation invblved the
alleged                           NG member                            a1leged
                                      the AKNG rc     c\to her superiors and then
                                                        ‘




                                    I According to


Note; This nv            r learned from the APD                             review of F

LinLated to attempt to                 SVU notified Army CIU and an investigation was
                        ...y the perpetrator of the sexual assault on       (Refer o LT
                         .




McCoy’s interview of December 19, 2014 in the Details section of this report)

Additionally, during the meeting with APD members on November 7. 2013 the
attendees discussed in part the following information that was taken directly from Chief
Mew’s prepared timeline of events Chief Mew’s tirneline was initiated and completed in
September 2014. Chief Mew admits to confusion as to some of the specific details but
the following is taken directly from his timeline,

   •   The local AKNG drug case was going well enough until APD officers tried to
       interview and roll (obtain his cooperation and eniistas a source of
       information to further the SAU investigation into the AKNG)     The APD



     Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 5 of 50
 Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 PflO4J
                                                                          Page 6 of 97

        informed General Katkus of what they (the APD investigators) were going to do.
        The investigation stalled in several ways immediately thereafter. (Note: The
        initial two drug informants, •A and           stopped cooperating and their lack
        of further cooperation impeded any further investigation into the AKNG.)

    •   After the drug case stalled, AKNG personnel conducted counter-surveillance of
        SAU personnel.

    •   SGT Carson’s wife and another woman, who were also AKNG recruiters but
        uninvolved in these controversies, became subjects of intimidation by the
        suspect recruiters.

    •   The SAU wanted to investigate General Katkus for possibly interfering (with the
        AKNG drug investigation) but LI Henry wouldn’t let them. LI Henry also failed to
        notify his superiors about his unit’s concerns regarding General Katkus and of his
        i.LT Henry) decision not to investigate.

    •   At a follow-up meeting between SAU and AKNG, General Katkus seem peeved,
        and addressed Officer McMillan as a guardsman rather than as a police officer
        Officer McMillan saw the writing on the wall and left the AKNG soon after.

DC Fanning recommended to Chief Mew at the meeting on November 7, 2013 that the
APD should investigate the identified concerns to ascertain the APD’s potential liability.

In late November into December 2013 CPT Bill Miller is notified that LT Henry directed
SAU personnel to stop investigating the AKNG in general. CPT Miller recommended to
Chief Mew that an internal investigation should be initiated into LI Henrys conduct.

On May 1. 2014. APD members DC Myron Fanning, (now retired) DC Steve Smith, CPT
Bill Miller, LI Kenneth McCoy, and SGT John tv’lckinnon met with Chief Mew to provide
a briefing regarding negative media releases involving the APD. Specific alleations
included LI Henry’s illegal or unethical direction to disclose the name of          to
the AKNG command as a confidential informant who was providing information
regarding drug dealing and possible sexual assaults occurring in the AKNG. DC
Fanning. CPT Miller and LI McCoy advised Chief Mew to initiate an internal
investigation into this matter.

Approximately an hour or so later, a second meeting occurred at Anchorage City Hall.
which included SGT Jack Carson and Officer Seth McMillan. along with the APD
members mentioned in the above paragraph. During this meeting. the same APD
commanders once again requested that Chief Mew initiate an internal investigation into
this matter. Despite repeated recommendations from APD mid-level and senior
commanders. Chief Mew did not initiate an internal investigation into the allegations of
misconduct brought to his attention.




CaseCase  3:15-cv-00187-RRB
     3:15-cv-00187-RRB       Document
                         Document     1003-1 Filed 10/18/18 Page 6 of 50
                                  899-1 *SEALED* Filed 09/14/18 pOó
                                                                              Page 7 of 97

T1MELINE OF SIGNIFICANT EVENTS

      •   February 23, 2010     —   APD SAUs initial encounter with drug suspect   R


      •   February 24, 2010 SAU confidential informant
                                —                                            is debriefed by
          Officers Carson and Smith. and AST Hazelear.

  •       February 25, 2010 SAU confidential informant AKNG
                                —




          debriefed by Officer Carson and AST Hazelaar.

  •       February 26, 2010 SAU personnel meet with AKNG command. SAU
                                —



          confidential AKNG drug informants and investigation specifics are directed
          disclosed by LT Henry to AKNG command.

  •       February 28, 2010 through March 5, 2010 AKNG drug suspects
                                                        —



                 and                    are caught in Mia Carson’s office seeking
          information on her husband, SAU Officer Jack Carson. Ms. Carson feels
          threatened and intimidated bys and                             actions.

  •       March 12, 2010 Federal drug enforcement interdiction detail at Anchorage
                            —




          International Airport seizes thirty-three pounds of marijuana.

  •       March 24, 2010 Search warrants are executed at drug houses n the
                            —




          Anchorage area with links to a California and Mexico drug operation with
          reported ties to the Mexican Drug Cart& La Farnilia.

  •       March 29. 2010 AKNGmakes
                            —                                    an   anonymous restricted
          sexual assault report to the AKNG SARC.

  •       June 3, 2010— Officer McMiIlan is ordered by LT Henry to disclose his source of
          AKNG sexual assault Information. LT Henry notifies General Katkus, by
          telephone, thatjs the SAU source of AKNG information.

  •       June 4, 2010— SAU meeting with AKNG command. AKNG command orders
                         to breach the confidentiahty of the sexual aSSaUlt vctirns by
          providing their names.                 refuses.

  •       June 28. 2013 —
                                                   an associate of the suspect AKNG
          recruiters conducts surveillance on Officer McMillan. Officer Mc
                     ustody and is in the process of transporting him to thel
                      L
                         processing.




Case Case
          3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 7 of 50
     3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 P7O4
                                                                         Page 8 of 97

   a   October 2013 DC Hebbe recommends to Chief Mew on at least two occasions
                        —




       an internal investigation should be initiated into LT Henrys conduct in relation to
       the AKNG.

   •   November 7. 2013 Chief Mew is informed of LT Henry’s conduct and an
                            —




       internal investigation is recommended by DC Fanning.

   •   November (late November) December 2013 CPT BiW Miller learned of LT
                                   —




       Henrys conduct and recommended to Chief Mew that an internal investigation
       shoUld be initiated to determine APD’s liability.

   •   May 1 2014 Two separate meetings with Chief Mew occurred and DC
                    —




       Fanning. CPT Miller, and LT McCoy recommended, at both meetings, an internal
       investigation should be initiated into LT Henrys conduct in relation to the AKNG.

CONCLUSIONS

1. The following conclusions are based upon a preponderance of the evidence
standard, supported by authenticated interviews and related documentation
obtained during this investigation, The following has been determined relating to
the conduct of LT Anthony Henry:
   A. On February 26, 2010, LT Henry. while at a meeting with AKNG command
       staff at the AKNG headquarters, disclosed, and directed the disclosure by
       Officer Jack Carson and AST Joseph Hazelaar of the names of two SAU
      confidential informants named           •7.       nd AKNG member
                 In addition, the names of three additional AKNG suspects who were
      possibly active in illegal drug dealing ac ivity within the AKNG were disclosed
      Army Guard Recruiters            fl            LI     ,   and.
      The meeting attendees were AKNG General Thomas Katkus and LTC
      Timothy DeHaas, SAU members LT Henry. Officer Jack Carson (now SGT)
      and AST Joseph Hazelaar. General Katkus and LTC DeHaas are non-law
      enforcement personnel and were not authorized to receive the APD
      confidential informant information at such an early stage of the investigation.
      The meeting between LT Henry, SGT Carson, AST Hazelaar, General
      Katkus, and LTC DeHaas occurred approximately seventy-two hours after a
      vehicle stop. drug seizure, and APD detention of                     Du the
      same initial seventy-two hour time period. AKNG member I_______ was
      identified as being involved in illegal drug dealing activity and was c riefed
      by SAU personnel. Bothand                                        agreed to
      cooperate with the SAU investigation by providing information and arranging
      controlled drug purchases from a major drug supplier to the Anchorage region
      identified as

  B. APD informant registration documentation was processed for
     and was completed on February 26, 2010. the same day the disclosure of
    s information was made to non-law enforcement personnel at the



CaseCase  3:15-cv-00187-RRB Document 1003-1
     3:15-cv-00187-RRB                       Filed 10/18/18 Page 8 of 50
                         Document 899-1 *SEALED* Filed 09/14/18 P0ó4
                                                                         Page 9 of 97

     AKNG. Iwas interviewed telephonically and related that he had been
     called into the office by General Katkus while he was actively working as a
     confidential drug informant for the APD and was informed by General Katkus
     that he knew about his involvement as drug informant for the APD.

  C. As a result of the informant disclosures directed by LT Henry, AKNG
     members General Katkus and LTC DeHaas were provided with confidential
     APD information concerning APDs operations, APD activities and matters of
     law enforcement business. LT Henry gained the involved SAU informant and
     invesbgative information by virtue of his position within the APD. The
     disclosure of the identities of APD confidential informants, and identities of
     additional drug suspects, to non-law enforcement personnel should not occur
     unless approved by the appropriate APD command personnel after a
     determination that the investigation, safety of informants, and APD personnel
     will not be compromised LT Henry never reported to his supervisors’
     information regarding his meetings with and disclosures to the AKNG on
     February 26, 2010 and June 34. 2010.

  0. During his two administrative interviews. LT Henry continually connected the
     SAU AKNG dru investigation initiated on February 23. 2010 to a federal
                                                                  case.
  E. LT Henry provided a memorandum identifying a second meeting with General
      Katkus on March 11, 2010. LT Henry recalled AST Hazelaar was present but his
      notes say the FBI was in attendance. This investigator has no concern with the
     SSTF disclosures made to the AKNG on this date because these disclosures had
     nothing to do with the initial SAU drug investigation. At this time these
     investigations were running on two separate tracks. It wasn’t until the airport
     interdiction on March 12, 2010 and subsequent follow-up that it was learned
     there was a Mexican drug cartel link, between the targets of the federal
     investigation and the SAU investigation As discussed above, the SAU
     investigation was compromised in the first seventy-two hours of its initiation, The
     APD command staff above LT Henry (including his supervising captain, the
     deputy chief of operations, and Chief Mew) did not authorize the release of this
     information to the AKNG which is troubling in such a significant illegal drug
     trafficking case.

    AST Hazelaar (now retired> was telephonically interviewed and recorded on
    October 29, 2014 by LT Kevin Vandegriff, APD Internal Affairs Division. AST
    Hazelaar related that on February 23. 2010 he was assigned to the APD’s SAU.
    He confirmed that the AKNG recruiter drug case did not involve any type of
    federal or          participation as stated by LT Henry.
    Officer Eric Smith was interviewed on November 14, 2014 and confirmed that the
    SAU drug investigation with connections to the AKNG was not a federal
    investigation at its initiation. Officer Smith related his role was merely that of
    assisting members of the SAU with the debriefing of both informants and
    facilitating any drug purchases that were arranged bynd                   •    Officer
    Smith also confirmed that this case did not become a federal investigation until



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 9 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 PO4
                                               ____________    ____________
                                                                  ____________
                                                                    _______
                                                                    _____




                                                                        Page lOaf 97

      the airport interdiction that occurred on March 12, 2010. The interdiction was not
      known to be related to the SAU drug investigation of the AKNG until it was
      learned that a significant druç seizure was linked toands main
      drug source                 r.               The total marijuana seized during this
      interdiction was one hundred twenty-six pounds along with approximately
      $60,000 in cash.
      in this investigator’s opinion, t LT Henry’s continual references to the federal
                 case were attempts to evade his accountability for the disclosures to
      AKNG command staff of confidential informant identities and AKNG drug dealing
      issues under investigation.
   F. On June 3. 2010, Officer Seth McMillan was ordered by LT Henry to disclose
      the name of his source of information within the AKNG who provided him with
      the name ofas a potential source of drug information
      within the AKNG Recruitment and Retention Unit. Officer McMiIlan disclosed
      the name of his confidential informant,          K.8.         as the source
      that provided the information regarding       J.N.          K8.       also
      advised Officer McMilIan that he had been contacted by several female
      AKNG members who had been sexually assaulted by male members of the
      AKNG Recruitment and Retention Unit, and that these victims wanted to
      report these incidents to the APD. Officer McMillan attempted to facilitate
                    ‘s request and recommended that                contact the APD
      Special Victims Unit (SVU).

   G. LI Henry denies having a discussion with Officer McMillan, on June 3, 2010,
      about disclosing the name of               as the AKNG sexual assault
      informant. LI Henry also denies that there was a meeting
      command staff the following day. on June 4, 2010. and tha      KB.       vas
      ordered by AKNG General Katkus and Chief of Staff, LTC Dehaas. to
      disclose the names of female AKNG sexLlal assault victims

   H. LT Henry is adamant that he has no memory or notes regarding the meeting
      on June 4, 2010 with the AKNG command staff, The occurrence of this
      meeting is supported b recorded and certified interviews with SGT Redick,
      Officer McMillan.               .   a summarized telephone interview with LTC
      Tim Dehaas, and a recorded telephone interview with General Katkus,
      General Kalkus related that LT Henry came to his office with SGT Redick
      after he learned that one of his AKNG members, Seth McMiilan. (also an APD
      member) had made contact with According to General
      Katkus. Officer McMillan was seeking to use                    s a source of
      information into the illegal activities occurring in the AKNG and was unaware
      that he was communicating also with a subject                     of criminal
      activity occurring within the AKNG. General Katkus related that he asked LT
      Henry to meet with him and that LT Henry brought SGT Redick and Officer
      McMillan to the requested meeting. General Katkus further related that the
      meeting attendees met with all the players                                   and
      Officer McMillan) and attempted to obtain a clear picture of the events.




Case Case 3:15-cv-00187-RRB
     3:15-cv-00187-RRB       Document 1003-1 Filed 10/18/18 Page 10 of 50
                         Document 899-1 *SEALED* Filed 09/14/18 Pa@4t59
                                                          ___________




                                                                          Page 11 of 97

   I.   AKNG LTC Joseph Lawendowski provided a sworn statement, during an
        AKNG                            on June 28, 2010. that detailed his observations
        on June 4. 2010 in General Katkus’ office. LTC Lawendowski related that he
        was directed to report to the geno”-”    ‘-‘    ng with Once
        there LTC Lawendowski observed                          r and exit the general’s
        office. LTC Lawendowski related that                         -‘cci and exited
        General Katkus’ office about fifteen minutes                        departed.
        LTC Lawendowski related he then entered the general’s office and observed
        (identified through investigation) General Katkus, LTC DeHaas, Officer
        McMillan. SGT Redick, and LT Henry. LI Henry’s response when confronted
        with this information during his Garrity interview was that LTC Lawendowski’s
        dates were wrong. General Katkus was interviewed telephonically and
        confirmed that the meeting in question occurred but asserted that he (General
        Katkus) was not trying to obtain the names of the AKNG sexual assault
        victims, General Katkus related that he was only trying to ensure the AKNC3
        sexual assault victims were receiving the support services offered by the
        AKNG.

   J. During employer compelled administrative interviews, employees are required
      to answer all questions truthfully, completely, and without evasion, LT Henry
      was interviewed administratively on two separate occasions and was
      provided with the APD Pre-interview Admonition Form also known as Garrity
      Warnings. LI Henry admitted that he was at a meeting on February 26. 2010
      with General Katkus and Officer McMillan but asserted that this meeting only
      involved an allegation by Officer McMillan that General Katkus could not be
      trusted. He further asserted that this was the only reason for the meeting.

   K. LT Henry denied directing the disclosure of the names of the confidential
      informants being utilized by the SAU in its investigation into illegal drug
      dealing activities within the AKNG. Both AST Hazelaar and SGT Carson
      advised LI Henry not to disclose tr’ie names of the confidential informants or
      the identities of the additional AKNG targets of the investigation. SGT
      Carson and AST Hazelaar were with LT Henry at the meeting. Officer
      McMillan was not in attendance at the February 26, 2010 meeting with the
      AKNG command, LTC DeHaas related that he was present for the February
      26, 2010 meeting and only remembers the disclosure ofs name by
      APD personnel (LTC DeHaas couid not identify by name the SAU personnel
      present) and the disclosure that there was an ongoing investigation.

   L. According to SAU Officers Carson, McMillan. AST Hazelaar and FBI
      Special Agent (SA) Steve Payne the AKNG drug dealing investigation was
      exposed prematurely by LT Henry to AKNG command staff. LT Henry
      related that Officer McMillan made statements that General Katkus could not
      be trusted and that this was the genesis of the February 26, 2010 meeting
      with the AKNG command staff. General Katkus was interviewed and
      recorded telephonically. General Katkus was not specifically asked about
      this issue but did not mention anything about the statements that he was
      untrustworthy that were allegedly made by Officer McMillan. This



CaseCase  3:15-cv-00187-RRB
     3:15-cv-00187-RRB       Document
                         Document     1003-1 Filed 10/18/18 Page 11 of 50
                                  899-1 *SEALED* Filed 09/14/18 Pa415
                                                                          Page 12 of 97

       investigation revealed that this meeting was initiated to disclose information
       about the SAU confidential informants and specifics of the drug dealing
       investigation involving AKNG members.
   M. The aforementioned informant disclosures jeopardized the ongoing SAU drug
      investigation into the illegal activities of the AKNG Recruitment and Retention
      Unit, Additionally, these disclosures put the safety and security of the
      confidential informants, the investigating officers, and the spouse of one of the
      SAU investigating officers at risk. The disclosures disrupted the APO as an
      organization by causing dissention in the ranks and negatively impacted the
      APDs credibility with the other law enforcement, specifically the FBI, and
      negatively impacted the departments image in the Anchorage community. LT
      Henrys assertion that this drug investigation was a SSTF                        case.
      not an APD                is
                   SAU case, irrelevant to this internal investigation because both
      units condur.t illegal narc.ntk’s investigations Roth drug investigation units are
      charged with working with confidential informants and are responsible for
      maintaining their safety and security while protecting the integrity of their
      investigations. However, for the record. the drug investigation was an APD SAU
      drug investigation at the time of the disclosures, Even more troubling is the
      negative impact that the disclosures had on at least one identified victim of
      sexual assault that occurred within the AKNG.

     LT Henry authored the Metro Drug Enforcement Management Review and under
     Confidential Informant Records, documented the following, “Informant records
     must be maintained by the department in a secure location. It is well understood
     that the identities of the persons who cooperate with the police do so at
     considerable risk to their own safety and keeping their identities protected is
     critical.” Despite this well understood basic law enforcement safety concern, LT
     Henry disclosed the identities of confidential informants and targets to the non-V
     law enforcement supervisors of potential targets. Additionally, there was a
     second disclosure on June 4, 2Q10 of an informant who was representing victims
     of sexual assaults and an additional potential drug information source within the
     AKNG.

  N. On June 4. 2010, a second meeting occurred at the office of General Katkus.
     Present for the meeting were LT Henry. SGT Redick. and Officer McMillan from
     the APD. The AKNG was represented by General Katkus and LTC DeHaas
     During this meeting AKNG                             was directed to and entered
     into the m tir’ General Katkus had learned the night before from LT Henry
                        knew the names of several female AKNG members who were
                             “
                                General Katkus ordered to disclose the
     names of the sexual assault victims that had come to him for assistance in
     reporting their sexual assaults to civilian law enforcement. efused
     to disclose the names of the sexual assault victims and was dismissed from the
     meeting.

  0. As a result of the disclosure by LT Henry ofs identity to AKNG
     command,was subjected to negative employment action by the



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 12 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa4IS
                                                                        Page 13of97

       AKNG, an AR 15-6 investigation was started he and received a Letter of
       Reprimand effectively ending his career with the AKNG.
       occurred at the meeting on June 4, 2010 was
      four women whom he attempted to assist, .One victim.I___             —


             was sexually assaulted in the early morning hours of L 3, 21O. The
      disclosure of                     s assault to AKNG command staff occurred
      between the informant disclosures made by LT Henry on February 26, 2010 and
      June 3 4, 2010.
              —                     was interviewed and confirmed that when she
      learned that members of the APD were part of the meeting at the AKNG
      headquarters in which General Katkus and LTC DeHaas tried to obtain the
      names of sexual assault victims frori                it effectively prevented her
      from reporting her sexual assault to the APD. It is unknown at the time of this
      report how many additional AKNG victims of sexual assaults were
      prevented/dissuaded from making a report to civilian law enforcement due to the
      disclosure of as the source of confidential information and the
      attempt by AKNG command to breach the victims confidentiality. The disclosure
      of     .-        s name to the AKNG command staff as the source of information
      for the APD into sexual assaults allegedly occurring in the AKNG was not
      reported by LT Henry to any supervisor above him in his chain of command at
      APR

   P. Several of the AKNG recruiters, to include                   an AKNG senior
      enlisted member, were involved in alleged sexual misconduct with female
      members of the AKNG when the SAU drug investigation into their activities
      commenced. The compromising of the drug investigation provided AKNG
      suspects the opportunity to dispose of physical evidence and to concoct stories
      and alibis. The AKNG suspects also engaged in acts of intimidation toward SAU
      investigator Officer Carson and his wife Mia Carson and they were suspected to
      be involved in conducting counter-surveillance at the APD involving Officer
      McMillan. APD AKNG informantwas determined separately through the
                 federal investigation, to have connections to the dangerous and violent
      La Familia  Mexican Drug Trafficking Cartel APD AKNG confidential informant
      eventually relocated to the state of

     Additionally. on June 28. 2013                       who was assigned by the
     AKNG to investigate recruiter misconduct, was indirectly thr-”--”     -   ‘.“



                     a potential drug and sexual assault suspect.
     meetin with a mental health professional when he threatened to harm [
        WA’     and needed to be treated immediately for homicidal thoughts.
     counselor had a duty to reporthomicidal threat and notified
        WA’aropriately.               A’.
                                      T
                                      I        eported the threat to her safety to the
     APD                   was served with a twenty day Stalking Order preventing
                    from having contact with

     Note:                    had just been released from the Providence Hospital
     Psychiatric Emergency Unit.                    had previously been housed at an
     out-of-state facility for making homicidal and suicidal threats.



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 13 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa415
                                                                        Page 14of97

   Q. The APD made a federal Touhy Request to obtain the cellular telephone records
       of AKNG General Katkus from July 10, 2009 through September 9. 2014.
       General Katkus AKNG cellular telephone number during the aforementioned time
       period was                      This investigator reviewed the cellular telephone
       records that revealed no telephone calls from LT Henry to General Katkus at the
       time of the first SAU informant and investigation disclosures on or about
      February 26, 2010. However, General Katkus cellular telephone records
      revealed that L.T Henry made three calls to General Katkus on June 3, 2010. LT
      Henry made two calls from his APD office telephone number
      totaling eight minutes and one call from his APD cellular telephone number
                  for a total of six minutes. On June 4, 2014 LT Henry placed one call to
      General Katkus from his cellular telephone for a total of one minute General
      Katkus cellular telephone records support Officer McMillans version of events
      from June 3. 2010. Officer McMillan related he was ordered by LT Henry to
      discloseas his confidential source of drug and sexual assault
      information from within the AKNG. Officer McMillan further related that he was
      present in LT Henry’s office when LT Henry called and informed General Katkus
      Ias his (Officer McMillan) AKNG source. LT Henry’s cellular
      1
      of
      telephone call to General Katkus on June 4, 2010 at 10:44 am was sixteen
      minutes before the 11:00 am meeting with General Katkus and LTC DeHaas at
      the AKNG. The day and the time of the June 4, 2010 SAU meeting with the
      AKNG is supported by an AKNG              Sworn Statement provided by LTC Joseph
      Lawendowski on June 28. 2010. The subject cellular telephone records obtained
      by APD and identified in this paragraph are further evidence of LT Henry’s lack of
      honesty during his compelled administrative interviews.

   R. The disclosure of confidential informant information by LT Henry to potential
      targets of the SAU AKNG drug investigation compromised the integrity of the
      SAU investigation and the safety of all involved, including the APD confidential
      informants, APD personnel, and their families. The APD has been exposed to
      potential criminal and/or civil liability and further diminished public trust
      Additionally, one confirmed report of a sexual assault that occurred in the AKNG
      was suppressed. thereby violating the APD Regulations and Procedures Manual.
      Code of Conduct, Information Policy 1 02.015E, paragraphs I through IV
      enumerated below;

            I. Employees shall not communicate to any person who is not an
            employee of this department any information concerning operations.
            activities, or matters of law-enforcement business which would unduly
            disrupt the department’s legtirnate operations. The release of this
            information is prohibited by law and may have an adverse impact on the
            department image. operations, or administration.

            II. Employees shall communicate promptly to supervisor information
            regarding crimes or criminal activity or other relevant law-enforcement
            information which may come into their possession.




    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 14 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa416
                                                                         Page 15 of 97

             Ill. Employees shall not willfully use, nor permit the use of, any information
             gained by reason of their position, for anything other than official
             purposes. This information includes, but is not limited to verbal, written,
             electronic, and computer-generated sources,

             IV. Employees will regard all information concerning the official business
             and policies of the department as confidential and will not release such
             information unless its release is specifically permitted.
   S. LT Henrys versions of events proved not credible and evasive. LT Henry had an
      obligation to provide truthful, complete, and non-evasive answers to the inquiries
      made by this investigator during this administrative investigation as it relates to
      his official APD duties. The responses by LT Henry to the questions asked of
      him during both of his compelled administrative interviews were not credible,
      thereby violating the APD Regulations and Procedures Manual, Code of
      Conduct, Obedience to Laws 1 .02.015B. paragraph Ill enumerated below

             Ill. Honesty; that requires APD personnel on any official matter
             whatsoever, all communications, documents, reports, or other statements
             submitted or caused to be submitted by an employee shall be accurate,
             factual, and complete when it is reasonable to expect that the information
             may be relied upon because of the employee’s affiliation with the
             department.

2. The following conclusions are based upon a preponderance of the evidence
standard, supported by authenticated interviews and other related documentation
obtained during this investigation. The following has been determined relating to
the conduct of Chief Mark Mew:

   A. In October 2013 retired DC Steve Hebbe was made aware by SGT Carson of the
      sexual assault and drug allegations involving the AKNG Army Recruitment and
      Retention Unit, and of the disclosures by LT Henry of confidential informant
      information to potential subjects of an official APD undercover drug investigation.
      On at least two occasions, DC Hebbe encouraged Chief Mew to initiate an
      internal investigation to determine the APD’s role in this incident, Chiel Mew
      related to this investigator that DC Hebbe might have come to him with some
      allegations that he should look into, and maybe that happened. but he does not
      remember the briefings by DC Hebbe. Chief Mew related that he was just
      drawing a blank on the alleged briefings by DC Hebbe.

  B. Toward the end of October 2013, DC Fanning read an online article posted by
     AKNG                         alleging illegal activities were occurring in the
     AKNG. DC Fanning was briefed by LI Henning, SGT Carson and Officer
     McMillan about the media reports, the connection to an old SAU nvestigation,
     and that the SAU should have notified the chain of command.

      On November 7, 2013 during a meeting with Chief Mew. LT Henning, SGT
      Carson and Officer McMillan, DC Fanning recommended to Chief Mew that the



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 15 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa@4t6
                                                                        Page 16 of 97

      APD needed to investigate LT Henrys decision to stop the SAU drug
      investigation of the AKNG and any interference into the drug investigation by
      General Katkus

   C. Chief Mew related that he was reluctant to initiate an investigation into the
      conduct of LT Henry due to concerns about complaints of retaliation potentially
      being made by LT Henry stemming from his filing EEOC complaints in the past.
      Chief Mew related that he was advised in the past by the Municipal Attorney’s
      Office and Employee Relations not to investigate or discipline LT Henry due to
      the appearance of retaliation. Chief Mew related, during both of his
      administrative interviews, that he assumed the answer would be the same with
      these new allegations: however, Chief Mew admitted he was not directed by the
      Municipal Attorneys Office not to initiate an investigation into this matter after
      briefing them on November 8, 2013 Chief Mew briefed Dennis Wheeler. George
      Vakalis, the City Manager. and the Mayor on the allegations that he received on
      November 7, 2013.

      Chief Mew is the final authority and is responsible for discipline (adherence to
      laws and policies) within the ranks of the APD. Chief Mew on several occasions
      during his interviews attempted to abdicate his authority as the Chief Executive of
      the APD to the Municipal Attorney’s Office and Employee Relations by asserting
      his attorneys would not allow him to initiate investigations on LT Henry.

   D. On November 7, 2013 Chief Mew knew that LT Henry made the decision not to
      investigate General Katkus for interfering with the AKNG SAU drug investigation
      (referenced in his prepared tirneline).

     On November 8, 2013 Chief Mew contacted the FBI and requested an
     investigation of General Katkus for interfering with the SAU drug investigation.
     Chief Mew assumed if the FBI found any wrongdoing involving APD personnel
     during their investigation of General Katkus that he would be notified, This is
     another example of Chief Mew abdicating his authority by relying on the FBI to
     determine if APD personnel were involved in wrongdoing instead of initiating an
     internal investigation to determine if any department policies were violated in
     regards to allegations involving LT Henry (including whether he directed SAU not
     to investigate General Katkus and failed to notify his superiors of certain
     disclosures>.

  B. Late in the November to December 2013 timeframe, CPT Bill Miller learned that
     LT Henry had ordered the exposure of informants to the commander of the
     AKNG despite the fact that the commander was a potential target of the
     investigation. Additionally, CPT Miller learned that LT Henry gave direction to hts
     subordinates to stop investigating the AKNG in general. CPT Millers advice to
     Chief Mew was to investigate this matter to determine APDs liability

  F. On or about May I, 2014. APD DC Myron Fanning, DC Steve Smith (now retired)
     CPT Bill Miller, LT Kenneth McCoy. and SGT John McKinnon met with Chief
     Mew to brief him about media information regarding the disclosure of an


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 16 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa4t6@
                                                                         Page 17 of 97

      informant                   with information on drug dealing and possible sexual
      assaults in the AKNG and that this disclosure occurred at the direction of LT
      Henry. DC Fanning, CPT Miller. and LT McCoy requested an internal
      investigation be initiated to look into this matter. DC Smith recommended APD
      act with caution because LT Henry had previously filed lawsuits against the
      department and the initiation of such an investigation could be viewed as
      retaliation against LT Henry.

   G. Approximately an hour or so later, a second meeting occurred at Anchorage City
      Hall, which included SGT Jack Carson and Officer Seth McMillan along with the
      APD members mentioned in paragraph G. above, During this meeting the same
      APD commanders once again advised Chief Mew to initiate an internal
      investigation into this matter. Chief Mew related that he would take the APD
      commands’ concerns under advisement and reach out to the FBI to discuss the
      issue.

   H. On February 12, 2015 Chief Mew provided written correspondence to this
       investigator acknowledging that he was not prevented from investigating LT
       Henry in May 2014: however, Chief Mew related that he hoped the FBI or OCl
       investigations would provide a finding or referral to the department that would
      initiate an investigation into LT Henrys conduct. Chief Mew related his position
      has never been that LT Henry should not be investigated but that he was dealing
      with three conflicting interests between November 2013 and September2014.
      Chief Mew indicated the conflicting interests were competing criminal
      investigations, OEO rules, and the Kennedy-Feliciano lawsuit. Chief Mew
      indicated that prior to September 2014 no one outside of the APD recommended
        forrner DC Hebbe. DC Fanning. CPT Miller and LT McCoy, experienced and
      senior police commanders, nternally recommended an investigation into LT
      Henrys conduct on several occasions) to him the APD should be investigating
      LT Henrys conduct that occurred in 2010 Chief Mew further related that for a
      ten-month (between November 2013 and October 2014) period he did not order
      an investigation into LT Henry’s conduct to protect the APD and the taxpayer.

     Chief Mew in his two administrative interviews indicated he did not think it was
     appropriate to initiate an investigation into what LT Henry did or did not do by
     failing to notify his supervisors of the AKNG disclosures that occurred three years
     in the past. Chief Mew initially related that he did not have a grasp of all the
     allegations surrounding LT Henrys conduct that were brought to his attention to
     initiate an investigation. Chief Mew in his February 12. 2015 correspondence
     details that he had valid managenal reasons not initiate an investigation into LT
     Henry’s conduct The managerial reasons provided by Chief Mew are in conflict
     with the decisions he detailed in the two aforementioned interviews. In contrast,
     once the MOA, Municipal Attorney’s Office learned LT Henry disclosed
     confidential informants to the AKNG and terminated AKNG investigations without
     APD command knowledge this investigation was immediately requested and
     initiated. This conflict, in this investigator’s opinion, is another attempt by Chief
     Mew to abdicate his authority to others.




Case Case 3:15-cv-00187-RRB
     3:15-cv-00187-RRB       Document
                         Document 899-11003-1 Filed 10/18/18
                                        *SEALED*              Page 17
                                                    Filed 09/14/18    of 50
                                                                   Pa16
                                                                          Page 18of97

       Additionally on February 12, 2015, Chief Mew sent an email to this investigator
       stating that in late spring or early summer of 2014 he tried to interest the City of
       Anchorage into hiring a consultant with expertise in ridding police agencies of
       corrosive commanders. Chief Mew related that he was willing to use department
       funds to pay for the consultant’s services.

       Note: The APD Regulations and Procedures Manual, Definitions and Scope of
       Manual, Compliance 101 025 (Compliance with All Laws, Oaths, Regulations,
       and Procedures) Department Retains Authority Despite Other Dispositions
       enumerated below states:

       Action taken or not taken by any other agency or person does not limit the APD’s
       authority to enforce the material contained in this manual.

       This provision of the APD Regulations and Procedures Manual gives the APD
       the authority to enforce department policies contained therein despite any action
       or inaction by any other agency APD policy violations are enforceable by the
       APD and does not extend to any other agency.

       The additional information in this section further illustrates that Chief Mew
       continues to abdicate his authority to attorneys, outside investigative agencies,
       and consultants instead of initiating an internal investigation and holding LT
       Henry accountable for his conduct. Contrary to Chief Mews belief that he was
       protecting the APD and the public, his continued delays in holding LT Henry
       accountable for his conduct has exposed the APD to criminal and civil
       ramifications, has negatively impacted APD’s reputation in the community, and
       has not mitigated any risk to APD Chief Mew’s decision to seek an outside
       consultant to deal with LT Henrys behavior instead of using the APD’s available
       internal investigation and discipline processes at the expense of the APD and
       ultimately the public is troubling.

  I.   Based on the information provided in this section, Chief Mew missed a number of
       opportunities to investigate allegations brought forward. Chief Mew also
       disregarded the recommendations of several APD commanders who advised him
       that the circumstances surrounding these allegations should be investigated.
       Likewise. Chief Mew failed to initiate an investigation into LT Henry’s failure to
       report his (LT Henry’s) decisions involving the AKNG and General Katkus which
       negatively impacted a significant SAU AKNG drug investigation, prevented at
       least one confirmed AKNG sexual assault report. and further diminished the
       publics trust. Chief Mew’s decision not to initiate investigative action regarding
       the complaints involving LT Henry was, therefore, unreasonable and not in
       accordance with the APD Internal Investigat ions and General Conduct Policy.

  The decision by Chief Mew not to investigate serious allegations of misconduct
  made both publicly and internally against the APD and LT Henry. in particular. was
  unreasonable and a violation of APD Internal Investigations and General Conduct
  Policies for the following reasons:



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 18 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pal6
                                                                           Page 19of97

       •   APD Internal Investigations Policy 204005, which was in effect at the time of
           the confidential informant disclosures, indicates the department accepts
           complaints originating from any source, including other employees. It also
           states that employees should direct all complaints against the department or
           other employees to their supervisor or internal affairs for processing.

       •   The current internal investigations policy, 204.005, also dictates that the
           department shall accept, and fairly and impartially investigate, all complaints
           or allegations of misconduct to determine their validity.

       Finally, this investigator finds Chief Mews conduct in not initiating an internal
       investigation into serious misconduct allegations brought to his attention,
       internally and pUblicly, involving LT Henry and the APD’s alleged conduct
       involving the AKNG was unreasonable and does not comport with the APD
       Internal Investigations Policy. Chief Mew’s conduct violated the APD
       Regulations and Procedures Manual, Code of Conduct. General Conduct.
       1.02.01 5B. paragraph Ill enumerated below.

              XI. Department employees will exercise discretionary judgment in a
              reasonable manner and remain within the limits of their authority as
              defined by law, judicial interpretation, and departmental procedures and
              regulations.

RECOMMENDATIONS
LT Anthony Henry:
The MOA should consider initiation of formal disciplinary, or other corrective, action
against LT Henry for two ‘Sustained” violations of department policy. LT Henry did
violate Section III. Honesty, of the APD Code of Conduct by providing false and evasive
information during this administrative investigation. In addition, Lt. Henry violated
Section IV, Information, of the APD Code of Conduct Policy, by failing to promptly report
to a supervisor his unauthorized disclosures on February 26, 2010 and June 4. 2010.
These disclosures of confidential APD information to unauthorized personnel negatively
impacted at least one AKNG sexual assault victim, the public. APD operations, APD
employees, and family members of APD employees.
Chief Mark Mew:

The MOA should consider initiation of formal disciplinary, or other corrective, action
against Chief Mew for ‘Sustained” violations of the APD General Conduct Policy as
it relates to the separate APD Internal investigations Policy Chief Mew failed to
initiate an internal investigation regarding allegations of serious misconduct brought
to his attention by the public and senior APD command personnel on several
occasions. The Chief of Police has the overall responsibility to administer the
department’s internal investigation and discipline mechanisms and is the final
authority on such matters. A number of occasions, Chief Mew attempts to abdicate
his authority to the Municipal Attorney’s Office, Employee Relations, the AKNG



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 19 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa@4t6
                                                                          Page 20 of 97

Office of Complex Investigations, an outside special consultant, and the FBI.
Additionally. Chief Mew was nrovided copies of ernails of the complaint made by
former AKNG member                    through the Mayor’s Office who specifically
made allegations that the APD was involved with reported abuse and cover-ups that
were silenced by General Katkus and never pursued by the APD.
Due to the seriousness of the allegations and the intense media interest, it would have
been a reasonable exercise of discretionary judgment by Chief Mew to initiate an APD
internal investigation in order to ascertain any APD policy violations and determine the
department’s criminal and civil liabilities given the circumstances surrounding the illegal
drug dealing and sexual assault events occurring in the AKNG.
OTHER RECOMMEDATIONS
   1, The initial SAU AKNG drug investigation was impeded by the actions of LT
      Henry. As the initial investigation was clearly a state case, this matter should be
      referred to the Anchorage District Attorney, or appropriate authority, for a written
      prosecutorial determination regarding the SAU informant disclosures and failure
      to investigate the AKNG or General Katkus. Once the prosecutorial decision is
      received a determination (whether or not LT Henry is criminally charged> should
      be made by the MOA to ascertain if LT Henry committed an additional violation of
      the APD Regulations and Procedures Manual. Code of Conduct, Obedience to
      Laws 1 02.01 5B, paragraph I as enumerated below:

             I. Authority: Employees shall obey all federal and state laws, and
             ordinances of Municipality of Anchorage or other municipality in which the
             employees may be present. Employees shall obey lawful orders, written
             or oral, issued to them by competent authority. The term ‘employees”
             includes both sworn and nonsworn personnel,
   2. The APD should consider a press event encouraging any current or former
      AKNG members that were victims of sexual assault in the AKNG to contact the
      APD $VU or District Attorney for appropriate criminal investigation and
      prosecutorial referral, The press release should include information that the
      victims will be handled with sensitivity and confidentiality.
   3. The MOA, in conjunction with the state and federal authorities, should develop a
      Memorandum of Understanding (MOU) with the AKNG that clearly establishes
      the respective lines of responsibility and authority when an AKNG member
      desires to report that he or she was the victim of a crime, The MOU should
      contain guidelines that ensure victim confidentiality. Finally, the MOU should
      provide specific guidance regarding case documentation, processing. and
      referral for review and prosecution.
  4. The MOA should refer the allegations made by AKNGto the
     APD that she was potentially targeted for further abuse b senior AKNG
     commander LTC Tim DeHaas because he knew                     made a restricted
     report of sexual assault and had not reported the incident These allegations,
     learned over the course of this investigation, should be brought to the attention of
     the National Guard’s Office of Complex Investigations so that the AKNG may



CaseCase 3:15-cv-00187-RRB
    3:15-cv-00187-RRB       Document
                        Document 899-11003-1 Filed 10/18/18
                                       *SEALED*               Page 20 of 50
                                                    Filed 09/14/18 Pa@91f16
                                                                         Page 21 of97

       determine if any AKNG members perpetrated further acts of sexual abuse or
       intimidation against vulnerable victims who were afraid to report their assaults to
       the APD or any other law enforcement agency of jurisdiction.
   5. The APD should electronically record all sexual assault victim interviews,
      verbatim, even when It is determined that the elements of a criminal offense are
      not met. This process will ensure that the proper sensitivity is shown to the
      sexual assault victims and the victims accounts of the incidents will be described
      in their own words.
   6. The MOA, Municipal Attorneys Office should continue to assess the APDs civil
      exposure related to Chief Mew’s and LT Henry’s conduct identified during this
      investigation and take corrective action to mitigate any future risk that is
      identified.
LIST OF ATTACHMENTS

   1. APD internal Investigations Policy 2.04.005 (Currently in use).

   2. Department of Defense. National Guard Bureau, Office of Complex
      Investigations, Report of Assessment of the AKNG, dated September 4, 2014.

   3   Undated tirneline prepared by Chief Mark Mew beginning with the spring of 2010.
       SOT Carson and Officer McMillan contributed the “Guard Timeline” portion
       located on the last three pages of the combined document

   4. APD lnvestigationsUse of Informants Policy 3,02.070.

  5. APD Vice Unit Detective Training Guide received from the MOA on October 3,
     2014.

  6. News Article McClatchy Washington, DC Bureau, dated February 24, 2014.

                                 Docurnents received (box) by APD from AKNG
                                 rwarded by the MOA on October 7, 2104.

  B    APD Special Assignment Unit (SAU) Organizational Roster for 2010 from IA Pro
       Records.

  9. APD Internal Investigations Policy 2 04.0056 (Older Version in use 2010).

  10. Interview Transcript for Retired APD DC Steve Hebbe. dated October 15, 2014.

  11. Interview Transcript for APD DC Myron Fanning, dated October 15, 2014.

  12 APD Releasing Information Protocol provided by Michael C. Chin. Records
     Manager.
  13.AKNG Investigations Table of Contents provided by LT Kenneth McCoy.



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 21 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa@Pt6
                                                                     Page 22 of 97

   14. List of APD Employees that are members of the AKNG.

   15. Interview Transcript for APD SGT Jack Carson. dated October 15, 2014.

   16APD Pie-Interview Admonition for Witness Interviews SGT Jack Carson. dated
     October 15, 2014

   iT Interview Transcript for APD LT Rich Henning. dated October 16, 2014.

   18.APD Pie-Interview Admonition for Witness Interviews LT Rich Henning dated
      October 16, 2014.

   19. Emails provided by LT Rich HenninQ Re: Complaint Filed with the Mayors Office
       by former AKNG Member

   20interview Transcript forAPD Captain (OPT) Bill Miller. dated October 16, 2014

   21APD Pie-Interview Admonition for Witness Interviews OPT Bill Miller, dated
     October 16, 2014.

   22. Interview Transcript for APD Chief Mark Mew, dated October 15. 2014

   23. APD Pie-Interview Admonition for Witness Interviews Chief Mark Mew, dated
       October 16, 2014.

  24. Letter of Complaint from Alaska State Senator Lisa Murkowski Re
              dated July 14. 2014.

  25. Response Letter to Senator Lisa Murkowski from Chief Mew, dated January 24,
      2011.

  26. Emails from Chief Mark Mew to SGT Jack Carson and Officer Seth McMillan Re;
      U.S. Attorney’s Office not interested in pursuing criminal charges against


  27 Emails from DC Myron Fanning to Chief Mark Mew Re; SAU drug case and
     recent media interest,

  28 Interview Transcript for APD LT Kenneth McCoy dated October 16, 2014.

  29 APD Pie-Interview Admonition for Witness Interviews LT Kenneth McCoy, dated
     October 16. 2014.

  30 interview Transcript for APD Officer Seth McMiilari dated October 17. 2014.

  31. APD Pie-Interview Admonition for Witness Interviews Officer Seth McMillan,
      dated October 17, 2014,



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 22 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pat6
                                                                       Page 23 of 97

   32. interview Transcript for Retired APD DC Ross Plummer dated October 17. 2014.

   33. First Supplemental Interview Transcript for APD SGT Jack Carson. dated
       October 20, 2014.

   34. Supplemental Interview Transcript for APD LT Rich Henning, dated October 20,
       2014.

   35. Interview Transcript for APD LT Anthony Henry, dated October 20, 2014,

   36. Pre-Interview Admonition LT Anthony Henry, dated October 20, 2014.

   37. EmaI from Keith L. Mallard (DPS Department of Public Safety) to Joseph M.
                                        —




       Hazelear, dated February 11 2010.

   38. Liberty Planet Weblog Article authored by Retired
       dated January 13, 2013,

   39. SAU Request for informant Registration for

   40. SAU Request for Informant Registration to

   41. SAU Slideshow, Special Weapons and Tactics      treet Level Drugs, dated March
       2010 (References the arrest of        —



   42 Interview Transcript for Retired AKNG General Tom Katkus, dated October 29,
      2014.

  43. Interview Transcript for Retired AST Joseph Hazelaar, dated October 29, 2014.

  44. Copy of Text Message between AST Joseph Hazelaar and LT Anthony Henry
      undated, emailed by LT Anthony Henry to APD LT Kevin Vandegriff on October
      29. 2014.

  45. Emal authored by Danielle Newberry. U.S. Attorney’s Office Re:
      Initiation Meeting
                       —                       dated June 10, 2010.

  46 Alaska Dispatch News Article “AKNG Recruiter’s Lawsuit.’ dated October 29,
     2014.

  47 Alaska Public Media Article CoIoneI’s Military Honors Questioned in Wake of
     Guard ScandaI dated October 8, 2014.

  48. Interview Transcript for Retired APD SGT Darrel Redick, dated November 13,
      2014.

  49. Interview Transcript for Retired AKNG                        dated November
      13. 2014.


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 23 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pat6
                                                                           Page 24 of 97

   50   W&   r       A
                             6 Investigation Documents Re:
                 “
                                                                               ,Provided by
           KB.
   51 Second Supplemental Interview Transcript for APD SGT Jack Carson. dated
      November 13, 2014.

   52. Supplemental Interview Transcript for APD Officer Seth McMillan, dated
       November 13, 2014.

   53. Photograph of a document from part of an AR 15-6 Investigation provided by
       Officer Seth McMiflan on November 13, 2014 (Determined it wa
       AR 15-16 file,)

   54. Email from Officer Seth McMitlan Re: Aguitar-Spinelli Judicial Test for Informants,
       dated November 13, 2014.

   55. Interview Transcript for APD Officer Chris Simmons, dated November 13, 2014.

   56. APD Pre-Interview Admonition for Witness Interviews Officer Chris Simmons.
       dated November 13, 2014.

   57. Interview Transcript for APD Officer Eric Smith, dated November 14, 2014

   58. APD Pre-Interview Admonition for Witness Interviews    -   Officer Eric Smith, dated
       November 14. 2014.

   59. Memorandum from LT Anthony Henry to Independent Investigator Rick Brown,
       dated November 15. 2014.

  60. Excerpt of Online Manifestoi

  $1. LT Anthony Henry’s Personal Work Activity Logs from February 1 5-28, March 1-
      14, and June 6, 2010.

  62. Email to DC Fanning Re: Media Questions, dated October 17, 2013.

  63. Full Online Manifesto purported to be authored bye.

                                                                      Case Initiation
        Documentation for

  65.                    Background Documentation for

  66. Email from AST Trooper Joseph Hazelaar, dated June 23 2010

  67. Emails (2) from the Assistant U.S. Attorney’s Office, dated June 7. 2010




    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 24 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pal6
                                                                     Page 25 of 97

   68. Email from Ann Kirkland. FBI SSTF, Supervisory Special Agent (SSA), dated
       July 9 2010.

   69 Email from APD Officer Eric Smith with attached Press Release, dated February
      28. 2011.

   70.Emails (2> dated February 17 and March 21, 2011 Re:
      Travel

   71 SSTF Monthly Reports (two) for February and June 2011.

   72. Email RE:                dated September 25, 2014.

                             r7
                              iefing Slides,

   74. FBI/APD SSTF MOU, dated November 21, 2005.

   75. SAU Training Outline for New Drug Enforcement Strategy. dated 2009.

   76. APD Drug Enforcement Strategy Matrix, dated 2009.

   77. Drug Enforcement Management Review 20072009 (Authored by LI Anthony
       Henry).

  78. Copy of Anchorage Municipal Code Section 390.040 C. Police Investigative
      Files

  79. Email from LT Anthony Henry to Independent lnvestgator, Rick Brown Re:
      Determination of Exact Dates Meeting with the AKNG, dated November 14.
      2014.

  80. Summary of Telephone Interview with AKNG                     by APD LT Kevin
      Vandegriff, dated November 17, 2014.

  81. Summary of Telephone Interview with FBI Special Agent (SA) Agent Steve
      Payne by APD LT Kevin Vandegriff, dated November 24, 2014.

  82 APD Memorandum from APD LT Kevin Vandegriff to LT Anthony Henry Notice of
     Interview, dated December 15. 2014.

  83 Interview Transcript for AKNG                         dated December 17, 2014.

  84. APD Code of Conduct Policy 1.02.000.

  85. Supplemental Interview Transcript for APD Chief Mark Mew, dated December
     18. 2014.




    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 25 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Piled 09/14/18 Pat6
                                                                                Page 26 of 97

   86. Pre-lntarview Admonition Chief Mark Mew, dated December 18, 2014.

   87. Supplemental Interview Transcript for APD LT Anthony Henry, dated December
       18, 2014.

   88. APD Pre-Interview Admonition    -.   LT Anthony Henry. dated December 18. 2104,

   89. Email from [TO Ruth Cresenzo. National Guard Regional Special Victims
      Counsel Alaska. dated December 19. 2014.

   90. Supplemental Interview Transcript for APD OPT Bill Miller, dated December 19,
      2014,

   91 APD Pre-Interview Admonition for Witness Interviews        -    OPT Bill Miller, dated
      December 19, 2014.

   92    Supplemental Interview Transcript for APD LT Kenneth McCoy. dated
        December 19, 2104.

   93. APD Pre-interview Admonition for Witness Interviews        -   [T Kenneth McCoy.
       dated December 19, 2014.

   94. Undated Memorandum Authored by

   95. APD Special Victims Unit (SVU) Investigations Review, Nation Guard, Table
             -




       of Contents.

  96. AKNG Cases Reported to APD.

  97. National Guard Investigations. Table of Contents.

  98    National Guard Cases,

  99. APD Police Reports Case Numbers                     Initiated Pebruary2010,
      and           Initiated February2010.

  100. Interview Transcript for AKNG                                    ,   dated December 22,


  101 Victim Preference Statement Restricted Reporting,                                 dated
      March 29. 2010

  102. Letter from Anchorage. Alaska Assistant District Attorney Paul J. Niovas. Jr.,
       Referencing                     dated March 7. 2014.

  103. Citizen Records Request Form.                         .   dated July 11, 2013.

  104. Interview Transcript for Mia Carson. dated December 22. 2014.


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 26 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Piled 09/14/18 Pat6@
                                                                         Page 27 of 97

    105. State Of Alaska. Office of Special Prosecutions and Appeals, Anchorage
         District, Attorney Declination Letter, dated March 4, 2014.

    106. Alaska Rules of Evidence, Rule 509. Identity of Informer

    107. Memorandum from Municipal Attorney Dennis Wheeler to Independent
         Investigator Rick Brown. dated January 26, 2015.

    108. Email and Photograph from Ma Carson, dated February 27. 2010.

    109. AKNG Memorandum Re                           Mia Carson from the AKNG. dated
         October 15, 2010.

    110. APD SVU Investigations Pohcy 4 10.000.

    111. Edited Timeline prepared by Chief Mew received January 15, 2015.

    112. Correspondence from APD Chief Mark T. Mew to J. Rick Brown dated February
         12, 2015.

    113. Email from APD Chief Mark T. Mew to Rick Brown dated February 12, 2015

    114. APD Police Report Case Number                 dated JuneI2Ol5.

    115. APD Police Report Case Number                 dated January 2013.

    116. APD Police Report Case Number                 dated June2013.

    117. APD Police Report Case Number                 dated July2013.

    118, APD Police Report Case Number                 dated August 2013

   119. General Katkus Cellular Telephone Records, June 3-4, 2010

   120. General Katkus Cellular Telephone Records, March 8-9. 2010.

   121. General Katkus Cellular Telephone Records, July 2010-September 2014.

   122. APD Organization Chart September 2010.

   123. APD Organization Chart October 2014.

DETAILS

On October 1. 2014 this Investigator received an electronic copy from the MOA,
Assistant Municipal Attorney Blair M. Christensen of the APDs recently revised Internal
Investigations Policy 2.04.005 A copy of the policy is attached to this report. (Refer to
Attachment #1)


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 27 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa’t
                                                               6
                                                                         Page 28 of 97

This investigator reviewed a copy of the Department of Defense. National Guard
Bureau, Office of Complex Investigations; Report of Assessment of the Alaska National
Guard. dated September 4. 2014. The full report will not be included as an attachment
due to its volume. Pages 1 through 9 are included because they briefly mention law
enforcement. The following was noted from the report:

    •   Page 3 of 57. under section A. Findings the third bullated paragraph indicates
        that the AKNG does not have a formal mechanism to facihtate coordination with
        local law enforcement regarding cases of misconduct committed by members of
        the National Guard. (Refer to Attachment #2>

On October 3, 2014 this Investigator received an electronic copy from the MOA, through
Assistant Municipal Attorney Christensen of a timeline prepared by APD Chief Mark
Mew and an AKNG Line prepared by SGT Jack Carson and Officer Seth McMillan,
Chief Mew’s timeline begins with the spring of 2010 and ends on September29, 2014.
The AKNG timeline begins on February 23. 2010 and ends in 2012-2013. The
combined timeline was used by this investigator to begin the investigation due to having
no prior knowledge of the allegations and the persons involved. A copy of the combined
timelines is included with this investigative report. (Refer to Attachment #3)

On October 3, 2014 this Investigator received an electronic copy from the MOA, through
Assistant Municipal Attorney Christensen of the APDs lnvestigationsUse of Informants
Policy 3.02.070. The policy clearly states the responsible use of informants for the
furtherance of the police mission is authorized, but only if such use and the
management of information gained, is conducted in a safe and legal fashion. (Refer to
Attachment #4)

On October 3, 2014 this Investigator received an electronic copy from the MOA, through
Assistant Municipal Attorney Christensen of the APDs Vice Unit Detective Training
Guide which verifies that the Department provides basic training on the use of
confidential informants in section Ill. (Refer to Attachment #5)

On October 3, 2014 this investigator obtained a copy of an online article published on
Pobruary 24, 2014, by McClatchy News Washington, DC Bureau titled, Alaska National
Guard Members Face Accusations of Sexual Misconduct. (Refer to Attachment #6>

On October 7, 2014 this Investigator received an electronic copy of documents received
by the MOA, Assistant Munici al Attorney Christensen. from Alaska National Guard
member                                                  The documents contained a cover
memorandum from the Department of the Army, Alaska Army National Guard. The
memorandum was dated December 24. 2013. The subject of the documents was a
legal review of an                         regarding                       The
memorandum was authored by Major Robert J. Warren who conducted the legal review
and found that the investi ation complied with legal and regulatory requirements. The
memorandum noted                   did commit misconduct involving the sale and
possession of illegal drugs. The memorandum also indicates that                  admitted
to selling drugs for about a year, told a source where to receive and to distribute the



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 28 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa@1
                 _____  ____a
              _____________
                                                                ________         ____




                                                                           Page 29 of 97

 drugs. sold both maruana and cocaine and admitted to receiving four pounds of
 maruana and regularly receiving up to five ounces of cocaine from another drug dealer

The investigator Major Thomas Elmore was assigned to conduct the investigation on
on October 23, 2013. Major Elmore completed his investigation on December
18, 2013. This is evidenced by the two memos attach          )the
through 5 of the packet. This investigator noted
commenced three years and seven months after___________ ias last i        3a
confidential informant and the outcome is still pending final resolution.

Included in the documents are emails between                 and the AKNG. Additionally.
there are a number of APD reports exhibiting APD Incident Number                  The
earliest date in the reports is February 24, 2010 and the following partial summary is
noted from this investigator’s review:

 On February 24, 2010 Officer Carson, AST Hazelaar. and Officer Eric Smith met with
 SAU Confidential Sourcr       17A,     who informed the officers that he could
 purchase and receive drugs from a person known to him
indicated that Source 2                         had p’          j $3,000 for the
itat the APD seized the day before.           A
                                                   elated that he now owes
                                           A
$3,000 as a result of the APD seizure,         ndicated that he had informed    •   f
what happened the da before (February 23, 2010), thatwas okay with
everything, and that       would help the APD with purchasing drugs from

indicated that he made drops two to three times a month fo                          and that
ne •A                     the drop, not by the quantity of drugs. R A informed the
officers tha     R.Z. ll of couple stash houses around town Anchorage) where
he keeps his            [IA. according to. said that                       ma want to drop
off a load of drugs to be brought to a female in Fairbanks. • A told            •  hat
happened with the APD traffic stop and that he was working with the police. • A
                                             a
then told the investigating officers that        as willing to work with the APD to hel
him out with his pe din drug charges.             related that he tried to talk to
later that day with        to arrange a drug purchase

 On February 25, 2010 AST Hazelaar made contact with admitted that he
had been sellin drugs withfor about one year told officers that they
                   A
and                   have both sold cocaine and marijuana but that he preferred to sell
marijuana because it was easier to sell. indicated he did not have the
connections to sell cocaine but everybody in the Wasilla area would bu marijuana.
                           A
       indicated that          had the connections to sell cocaine, but       didn’t know
                                  •
who R
         A
              was selling to.         then indicated he had given threds of
marijuana to a person he only knows as            who is from Valdez, Iatso admitted
he was recently fronted four pounds of marijuana from         •       but he was having
trouble selling it because it was of poor quality also informed AST Hazelaar that
he was friends with                 and had purchased drugs off himbeast.
According to          he and ‘         never brought marijuana from II!but stated that
they would regularly get fronted around five ounces of cocaine from him and pay for the
drugs after they were sold,


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 29 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18
                                                                          Page 30 of 97

 On March 3, 2010 throu h March 5, 2010 the SAU investigators were activel working
 with both informants I i andto arrange a drug deal with                            During
 that time the SAU investigators also applied for and received a Glass Warrant #1 0
 401 SW (required by the Alaska Constitution for state level third party wire intercepts,
 not federal intercepts) from Judge Paul E. Olson of the Anchorage District Court. A
 copy of the documents provided to the APD by are attached to this
 investigative report. (Refer to Attachment #7)

This investigator noted the additional following information from the review of the APD
Incident Number              summarized above:

The APD reports. refer to Attachment #7, provided bydo not appear to be a
complete set of APD report documents. No documentation was enclosed that
described the initial contact between the SAU unit members and confidential informant


The APD reports revealed that both informants were at the early stages of cooperation
with SAU members. This is evidenced by both informant& admissions involving their
illegal drug dealing activity, the information they were providing about other potential
targets by name and location in the area, and the fact they were actively working and
arranged with the SAU a significant drug purchase with a major drug target
                       This activity occurred between February 24, 2010 and March 5,
2010. The APD reports reviewed verify that the AKNG drug investigation was in the
early stages of cooperation with both informants, and, therefore. the depth and breadth
of ersons who may be involved was still in question. 11     s girlfriend.
            was an AKNG recruiter anda Iso was a member of the AKNG
recruitment team. This documentation confirms that one drug suspect.
was an AKNG member and held the rank of SFC (Non-Commissioned Officer, rank E
7), which         iiii Tasted rank, and the other drug sus ect,               had a
girlfriend,                     ‘io worked in the same unit with

On October 7, 2014 this investigator received an electronic copy of the SAU
Organizational Roster from 2010, AST Joseph Hazelaar, Officer Eric Smith (SSTF).
and Officer Jack Carson (SSTF) were assigned to the unit under the command of LT
Anthony Henry and the supervision of SGT Darrel Redick. A copy of the SAU Roster
for 2010 is included with this investigative report. (Refer to Attachment #8)

On October 7. 2014 this Investigator received an electronic copy of the APD Internal
Investigations Policy 2.04.005 in effect at the time of the SAU drug investigation
involvingandwhich began on February 23, 2010 and ran through on or
about March 12, 2010. The policy clearly provides that the APD will accept complaints
originating from any source, including other employees. A copy of the Internal
Investigations policy in effect at the time the events were under investigation is included
with this investigative report, (Refer to Attachment #9)

On October 15. 2014 this investigator scheduled interviews with current and former
APD personnel to learn of the circumstances that lead to the initiation of this outside
independent investigation with the assistance of the Anchorage Municipal Attorneys


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 30 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18
                                                                     Page 31 of97

Office and the assigned Liaison LT Kevin Vandegriff. Commander, APD Internal Affairs
Unit

On October 15, 2014 at 12:34 pm, Retired APD Deputy Chief (DC) Steve Hebbe
was interviewed telephonically at the MOA offices (th
                                                   7
                                                       Floor), 632 West 6
                                                                        th

Avenue, Anchorage, AK 99501. The interview was conducted telephonically. DC
Hebbe acknowledged he knew that the interview was being digitally recorded. A
certified transcript was completed of the recording. (Refer to Attachment #10)

The following is a summary of the interview with DC Hebbe:

DC Hebbe had been employed by the APD for approximately twenty three years and
two months. He was promoted to Deputy Chief in October2011 DC Hebbe related
that he is currently the Chief of Police of the Farmington, New Mexico Police
Department.
DC Hebbe related that he was not aware of the APD drug dealing investigation into the
AKNG until October 2013. DC Hebbe related that SGT Jack Carson, who had been at
Safe Streets (APDIFBI Drug Task Force), brought it to his attention. During the
conversation with SGT Carson, DC Hebbe indicated that he was more focused on the
sexual element of the allegations. However. DC Hebbe knew that there was also a drug
nexus involved SGT Carson also alleged that he and Officer Seth McMillan were
ordered to stop investigating the AKNG by a commander at APD (LT Henry) DC
Hebbe also learned from SGT Carson that Officer McMillan, who was also a member of
the AKNG, was ordered to reveai a confidential source that both he (McMillan) and
Carson were using in their investigations of the AKNG. The disclosure occurred at the
AKNG office with AKNG General Katkus, the APD Commander (LT Henry. and Officer
McMillan in attendance. DC Hebbe related that he could not think of a reason for the
APD to release the names of confidential informants from a criminal investigation,
particularly over the objections of the involved police officers

DC. Hebbe related he was concerned about what he learned and informed Chief Mew
and DC Steve Smith (Chief of Operations) of the allegations involving the APD
Commander (LT Henry). Neither Chief Mew nor DC Smith was aware of an APD order
not to investigate the AKNG. DC Hebbe wanted this incident investigated to determine
APDs role in this incident. DC Hebbe related he went to Chief Mew on at least two
occasions requesting an investigation. No investigation was conducted. DC Hebbe
related Chief Mew told him LT Tony Henry regrets the decisions he made, This
comment made it clear to DC Hebbe that Chief Mew in some way had been in contact
with the lieutenant about the AKNG concerns. DC Hebbe related there was a policy
violation (releasing confidential informant information to non-law enforcement
personnel) and no one above the lieutenant in the chain of command knew about it
On October 15, 2014 at 3:15 pm, APD DC Myron Fanning was interviewed at the
MOA offices ( th Floor), 632 West 6
              7                   th Avenue,
                                              Anchorage, AK 99501. DC Fanning
acknowledged he knew that the interview was being digitally recorded. A
certified transcript was completed of the recording. (Refer to Attachment #11)




    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 31 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pat6
                                                                           Page 32 of 97

The foHowing is a summary of the interview with DC Fanning:
C Fanning related that he is currently the Deputy Chief of Operations and Administration
for the APD. DC Fanning did not have any direct involvement with the incidents that
began with the AKNG back in the spring of 2010. DC Fanning related he has been
employed by the APD for over twentytwo years.
DC Fanning related that he first became aware of the allegations that the AKNG
recruiters had ties to drug dealing and were involved in sexual activity with recruits after
he was promoted to captain in May 2013. DC Fanning believes that it was Officer Seth
McMillan who informed him of the AKNG investigation toward the end of October 2013.

After reading an online post by retired AKNG titled “Illegal Activities within
the Alaska National Guard”, DC Fanning reached out to LT Henning. the current SAU
Unit Commander, to set up a meeting with Chief Mew. DC Fanning related that his
purpose for setting up the meeting was to make sure that Chief Mew was aware of the
situation. (Note: LT Henning was not the SAU/SWAT Commander at the time of the
initial investigation.)

DC Fanning related that the meetng with Chief Mew occurred at the Fourth Avenue
Substation in early November 2013. (The meeting attendees included Chief Mew, LT
Henning DC Fanning and two investigators SGT Carson and Officer McMillan) DC
Fanning related that this was the first time that he became aware of all the criminal
allegations involving the AKNG. During the meeting the investigators explained their
entire drug investigation of the AKNG. Both investigators related that they were ordered
to stop their investigation of the AKNG by LT Henry. SGT Carson went on to relate that
he thought General Katkus, the commander of the AKNG, was aware of the situation
and was dirty (tolerated by looking the other way from the suspected activity).

DC Fanning related that Officer McMil!an explained later (not the same night of the
Fourth Street meetinr’    -




                                  was also ordered by LT Henry not to take sexual assault
 nformation from                  anymore. Officer McMillan was told that he could no
longer work with                   who had been his and SGT Carsons confidential
informant until that point. DC Fanning also related that Officer McMillan was very upset
that he was ordered not to take information from because Officer
McMillian had worked forwhile deployed on National Guard duty in Iraq.
Officer McMillari related he was getting a lot of his information from              and
he felt terrible that he had to disclose his       •s name to General Katkus. DC
Fanning related not disclosing confidential informant information to the target of an
investigation is basic cop work 101 (basic fundamental police practice).
DC Fanning related that he informed Chief Mew that answers were needed in regard to
the allegations. DC Fanning wondered why the department would order an
investigation stopped. DC Fanning related that he learned the full extent of the AKNG
allegations of sexual assault and drug dealing and APD’s involvement (disclosure of
confidential informants and ordering the investigations discontinued) in November2013.
DC Fanning asked SGT Carson why he did not inform his chain of command, SGT
Carson related that if he reported what occurred up to CPT Miller nothing would have
been done. LT Henry would have found out and ruined his career, DC Fanning related
that he felt both SGT Carson and Officer McMillan were intimidated by LT Henry.


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 32 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa@16
                                                                       Page 33 of 97

DC Fanning related that he serves on the Anchorage Youth Court A member of the
Democratic Party that also serves asked him how General Katkus from the AKNG
obtained the information being reported in the media. DC Fanning answered that he did
not know. DC fanning related that the community was asking and people were talking
about the alleged activihes of the AKNG and APD.
DC Fanning related that he was informed by SGT Carson that he was ordered to
provide his investigative reports involving the AKNG to AKNG LTC Lawendowski. DC
Fanning once again commented that he did not understand why the APD would give
their reports on the AKNG investigation to the Colonel (LTC Lawendowski) who was in
command of the recruiters under investigation DC Fanning related that he wanted to
get that situation also investigated, but Chief Mew was reluctant to initiate an
investigation. DC Fanning related that the reluctance by Chief Mew may have
something to do with EEOC (Equal Employment Opportunity Commission) complaints
that he filed because of an APD K-9 (canine) Unit issue. DC Fanning further related
that Chief Mew was reluctant to initiate investigations involving LT Henry when he
(Henry) was insubordinate to CPT Plummer and to Chief Mew on separate occasions
DC Fanning related that in the spring of 2014 there was another meeting in Chief Mews
office to discuss the situation with LT Henry. The meeting attendees included Chief
Mew, DC Smith. DC Fanning, CPTMiller, andLTf                fl(”.      tthe
purpose of the meeting was to discuss th
                 was an AKNG member that was provi
about ‘““    “                        ‘“-‘a inthr                           that I
                                                                          related.j
       Iwasa                                )uringl                      1 this was
the first time he learned about the AKNG situation witH                        CPT
Miller related that these incidents should be investigated_DC F                    Chief
                                         invE



DC Fanning related that there was another meeting in the Municipal Managers
conference room. DC Fanning remembered the date of May 1 2014 because it was the
same day the two Alaska State Troopers were killed. The meeting attendees included
Chief Mew, DC Fanning, DC Smith, Officer McMillan, SGT Mckinnon, LT McCoy. and
SGT Carson) The purpose of the meeting was again to discuss the
                DC Fanning related that the discussion centered on the
appropriateness and completeness of APD’s response. DC Fanning related that the
meeting was cut short because of notice that two State Troopers were killed in
Fairbanks (Alaska) and that SGT Carson was best friends with one of the deceased.
On October 15, 2014 at 4:17 pm, MOA, Assistant Municipal Attorney Christensen
forwarded an electronic copy of the APD’s Releasing Information protocol she received
on September 30, 2014 from Michael C. Chin, APD Records Manager. This protocol is
used when APD reports are being released have to be redacted. This protocol should
have been followed when APD reports were provided to the AKNG that eventually were
provided to former AKNG drug informant and drug dealing suspect
(Refer to Attachment #12>


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 33 of 50
Case 3:15-cv-00187-RRB Document 8994 *SEALED* Filed 09/14/18 Pat6
____________lanother                                                  __




                                                                           Page 34 of 97

On October 15, 2014 at 10:00 pm, MOA. Assistant Municipal Attorney Christensen
forwarded an electronic copy of a document that she received from LT Ken Mccoy that
involved a Table of Contents for the AKNG investigations that were conducted under his
command when he was in the Special Victims Unit between calendar years 2009
through 2014. (Refer to Attachment #13>
On October 15. 2104 at 10:01 pm, MOA, Assistant Municipal Attorney Christensen
forwarded an electronic copy of aH APD employees who are members of the AKNG.
(Refer to Attachment #14)
On October 15, 2014 at 5:57 pm, APD SGT Jack Carson was interviewed at the
MOA offices (th Floor), 632 West 6
             7                   th Avenue,
                                            Anchorage, AK 99501. SGT Carson
acknowledged he knew that the interview was digitally recorded. A certified
transcript was completed of the recording (Refer to Attachment #15)

SGT Carson was provided with the APD Pre-Interview Admonition for Witness
Interviews prior to being recorded. (Refer to Attachment #16)

The following is a summary of the interview with SGT Carson:

SGT Carson had previously provided a copy of a tirneline he and Officer McMillan
prepared for inclusion with Chief Mews tirneline of events This interview followed the
tirneline for date reference purposes (Refer to Attachment #3, last three pages titled
Guard Time Line with first date of 02123/10 for reference>.

SGT Carson related that on Februar 23. 2010, SAU personnel that included Officer
                                   A
Seth McMillan observed                    (AKNG                              s boyfriend)
conduct a hand-to-hand drug transaction in the Costcc Deharr parking lot, SGT Carson
related that investigating officers seized fifty-six grams (56) cocaine and three hundred
and twenty (320) grams of marijuana from the car stop.

SGT Carson related that on February 24. 2010, SAU personnel met with                  nd
debriefed him. informed SAU personnel about AKNG Recruiter
and his willingness to help SAU investigators in their drug dealing investigation into the
AKNG for consideration ons pending drug charges. SGT Carson related that he
did not participate in the initial debrief because he was injured and did not want to have
direct contact with SGT Carson related that the information started coming
fromjust a day or two after initial contact with him.

SGT Carson related that on Februar 24. 2010, he got involved in the AKNG drug
investigation. SGT Carson met with       -    who initially denied dealing drugs but after
confrontation admitted to being the main contact into a larger Mexican drug ring
operating in the Anchorage area.      •    also admitted tot       -‘-‘
                                                                          ‘-“   nJ
     -



          in AKNG vehicles.     •   identified his source
           SOT Carson related that he also learned th                       -,




                        AKNG recruiTer also rner,,            .     au. ng the debrief
meeting, that he     •   absolutely did not want his boss (Army National Guard) to he
notified SOT Carson related that he told            that SAU investigators (SAU
investigators Carson, McMillan, AST Hazelaar) had no intentions of notifying his boss or


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 34 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa16
                _______           _________     _________




                                                                         Page 35 of 97

 his command. SGT Carson related that it was not the SAU’s common practice to notify
 employers.

 SGT Carson related that when he inquired ofif any other AKNG members were
  nvolved, said no, During the investigation SGT Carson s wife was an Air Guard
 recruiter and worked right next to the Army Guard recruiters. SGT Carson related that
 he talked to his wife, Mia Carson, and she said if one of the recruiters is involved the
 whole group is involved in the criminal activity SGT Carson reiated that is when
 through his wife’s observations, the investigators started suspecting more wide-spread
 criminal activity within the Army Guard. The recruiters would brag to SGT Carson’s
 wife that General Katkus was in their pocket. SGT Carson further related that they
 (SAU investigators Carson. McMillan, and Hazelaar) suspected the whole recruitment
 unit was somehow involved, while General Katkus was not directly involved

SGT Carson related when all the information was gathered that he and AST Ha7eiaar
 nformed LT Tony Henry of the possible scope of the AKNG investigation. SGT Carson
and AST Hazelaar related to LT Henry that the two confidential inforrnants,and
        were talking about obtaining pounds of marijuana and large amounts of cocaine.
LT Henry then stated that he was going to notify General Katkus and was going to set
   a meeting. SGT Carson related that he and AST Hazelaar voiced their concern that
       had been told by both he and AST Hazelaar that they were not going to contact
       s employer. LT Henry told SGT Carson that he made a promise that he (SOT
Carson) could not keep and that notifying General Katkus was going to happen. LT
Henry set up the meeting with the AKNG. SGT Carson related that he believed it was
the very next day or very shortly thereafter.

SGT Carson related that he attended a meeting on or about February 26. 2010 with
General Katkus, LTC DeHaas LT Henry. and AST Hazelaar in the general’s
conference room. AST Hazelaar was an Alaska State Trooper assgned to the SAU at
the time. SOT Carson related that LT Henry ordered him and AST Hazelaar to
completely disclose everything going on with the AKNG. which they did. SOT Carson
                                            mr           nd AST Hazelsar believed
F
know.dge of the drug t.   ..,...king in the A
                                                                   re all involved or had
                                                                 name was also
disclosed as a source of drug information, SOT Carson related he informed the
meeting attendees that SAU investigators had ver little roof of it at the time. SOT
Carson indicated he and AST Hazelsar knew that            was heavily involved in drug
dealing and it was suspected that the rest of the Army Guard recruiters were also
nvolved in the illegal activity. General Katkus then informed them (LT Henry. SGT
Carson and AST Hazelaart that there were some suspicions within the AKNG that
        had been returned from Afghanistan or Iraq because of suspected steroid use

SOT Carson related that the meeting clearly ended up compromising the drug
investigation into the AKNG recruiters because confidential informants and
became uncooperative and ceased providing information to SAU investigators
that would further the SAU drug investigation. SOT Carson related that he did not think
the confidential informant disclosures compromised the drug case into the Mexican
cartels coming to Anchorage to establish drug houses, (Note The Mexican drug cartel
investigation was a separate investigation being done independently by the federal



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 35 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pat6
                                                                          Page 36 of 97

SSTF) SGT Carson related that within a couple days of that meeting with members of
the AKNG command. Army Guard recruiters                         and
were observed by his wife Mia Carson in her office looking through her things G1
Carson related that he talked to his supervisor SGT Redick about his concern for his
wife’s safety. SGT Carson related that not long after the incident in his wif&s office the
 nformation from             dried up and he became an uncooperative informant.

SGT Carson related between February 26, 2010, through March 5, 2010 his wife Mia
felt threatened and intimidated becauseand                               were in her
office and were asking questions about his identity. SOT Carson further related that
General Katkus and his wife’s supervisors were notified and she was moved to later
shift hours to avoid contact with the Army Guard recruiters. Mia Carson reported
information about the Army recruiters intimidating her to her supervisor Air Guard
Recruiter Beth Miller. SGT Carson related that both Mia Carson and Beth Miller were
ordered to sign a gag order by AKNG command

SGT Carson related that on March 5, 2010. informantsand introduced
undercover AST Hazelaar to their source of drug supply. During their contact. AST
Hazelaar observed over a pound of methamphetamine and V  2 kilo of cocaine in the
vehicle. Trooper Hazelaar purchased V2 ounce of methamphetamine and one ounce of
cocaine.

SOT Carson related that on March 12, 2010, Airport Interdiction intercepted thirty-three
pounds of marijuana. The amount does not meet federal minimums so the case was
handed to SAU SAU completed a controlled delivery followed by a search warrant of a
residence. he interdiction case was immediately linked as the source of supply for
        nd —      s main drug source                                  The total amount
seized is 126 pounds of marijuana and approximately $60000 in cash.

SOT Carson related that on March 24, 2010. the SAU was working in conjunction with
the Safe Streets Task Force (FBI!APD) and had located several residences around the
Anchorage area linked to a complex drug nng run out of California and Mexico with
re orted ties to the Mexican Cartel La Familia. Confidential Informants nd
     A
         had become uncooperative and were no longer working with law enforcement
SOT Carson related that this drug trafficking organization was responsible for supplying
drugs toand. All the Army Guard recruiters seemed to be on edge and
then the case meets a roadblock into any additional AKNG members SOT Carson
related that he and other SAU investi ators believed General Katkus had interfered with
the investigation. During this time   -   s source of supply found a tracker (GPS) on
ris vehicle. SOT Carson related that believing the case was in jeopardy search
warrants were executed on several residents in the Anchorage area. The SAU and Safe
Streets Task Force seized approximately five pounds of methamprietamine and one-
half kilogram of cocaine and $181,000 in cash.

SGT Carson related that through Officer Seth McMillan, who had talked to
          that                  told him that General Katkus told all of the recruiters to
knock off their illegal activity and that the feds and the APD are investigating them.
SOT Carson related that finally around June 2010, the SAU obtained information to
prove that General Katkus interfered with the federal investigation SOT Carson related


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 36 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 PaM@6
                                                                       Page 37 of 97

that the SAU investigators (at the time Officer Carson. Officer McMiIlan and AST
Hazelaar) were excited because they were going to get proof that a general had
betrayed the information given to him into the Army Guard recruiter investigation

SGT Carson related that he then talked about the interference by General Katkus with
FBI SA Steve Payne. SGT Carson related that he and SA Payne had concerns with
informing LI Henry about the allegations involving General Katkus. SGT Carson
related that this was a bad move on his part because LT Henry is his supervisor. SGT
Carson related that he told Seth McMillan to go through the SSTF side (FBI) and not
inform LT Henry SGT Carson related that he. Officer McMillai, and SA Payne, all
believed that the second LT Henry found out he was going to go straight to General
Katkus with the information and it was going to interfere with the investigation. They
chose to go behind LT HenrVs         k SGT Carson related that Officer McMillan met
with Army Guard recruiter                 in the parking lot of the FBI. The meeting
between                  and Officer McMilIan did not last very long. SGT Carson
related that Officer McMillan called him and said that it didnt go well and
was questioning him like he was trying to find out what was gong on with the Army
Guard investigation SGT Carson related that they (at the time Officer Carson, Officer
McMiIlan, and SA Payne) knew it was going to blow-up at that point. They had been
set up by                who apparently immediately notified AKNG command that he
met with Officer McMillan.

SGT Carson related that Officer MoMillan went back to the APD, where he was
chastised by LT Henry. SGT Carson related that he told Officer McMillan to tell LI
Henry that he told him (Officer McMillarr) to meet with              behind his Lt.
Henrys back. This way SGT Carson would take the hit (possible administrative action)
from LT Henry and not Officer McMillan. SGT Carson related that Officer McMillan just
took the hit for some reason because he and Agent Payne at the FBI were ready to
take the hit. SGT Carson related that Officer McMillan called him right afterwards and
told him what happened and that he (Officer McMi)lan) was then ordered to give up his
informant. Officer McMillan QaVe the name 10 LT Henry and then LT Henry called
General Katkus to provide                 s name. SGT Carson relate                 .rc
                                                                           KB
Officer Carson. Officer McMillan, and SA Payne) were done because____________       was
never going to trust us (APD) with information again.

SGT Carson related that he talked to LT Henry within a couple days of that incident and
told LT Henry that he thought that they were making a mistake. The gist of LT Henrys
conversation was that you just dont go after a general. SGT Carson related that he
informed SA Steve Payne that day as soon as it happened that they (at the time Officer
Carson and Officer McMillan) can no longer have involvement with the AKNG drug
case and General Katkus

SGT Carson related that somehodn AKNG member> reached out to him stating
that they wanted all the reports onIand that they were going to kickuI of
the AKNG. SGT Carson related that he does not remember whether it was SGT
Redick or LI Henry that told him to release the information. SGT Carson related that
the AKNG needed it for prosecution SGT Carson related that he talked to SAIJ
command and found out what they wanted reIease.F Carson related that the only
information that was released was the audiotape ofIaIs debrief and the debrief



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 37 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa16
                                                                       Page 38 of 97

report wherernade admissions to being a drug dealer SGT Carson related that
ne handed the report and audio file himself to LTC Lewandowski with the AKNG.

On October 16, 2014 at 9:23 am, APD LT Rich Henning was interviewed at the
MOA offices ( th Floor),
              7
                         632 West 6
                                  1h Avenue,
                                              Anchorage, AK 99501. LI Henning
acknowledged he knew that the interview was being digitally recorded. A
certified transcript was completed of the recording. (Refer to Attachment #17)

LT Henning was provided with the APD Pre-Interview Admonition for Witness
Interviews prior to being recorded. (Refer to Attachment #18)

The following is a summary of the interview with LT Henning:

LT Henning related that he has been employed by the APD for 22 1/2 years. LT Henning
was a Patrol Lieutenant from September 2010 to October 2012. In October 2012, LT
Henning was assigned to the SAU, which is composed of SWAT members and the unit
that handles street-level drug enforcement and street-level buys.

LT Henning related that he became familiar with the APDs drug investigation regarding
the Army Guard in the spring of 2010 on or about October 16. 2013. LT Henning
related that the illegal activities occurring in the AKNG began to come out in the news
around that time. Officer Seth McMllan and SGT Jack Carson brought media reports to
his attention by mentioning that the news had recently been discussing an old
investigation and that he (Henning) should be aware, Both SGT Carson and Officer
McMillan informed LT Henning that they had meetings with the AKNG command staff
and the AKNG command staff was provided with SAU confidential informant
information.

LT Henning related that he decided to brief his supervisor at the time, then CPT
Fanning <May 2013). LT Henning related that a briefing occurred on October 16, 2013
with recently promoted DC Fanning. The briefing attendees were LT Henning, SGT
Carson, Officer McMillan, and DC Fanning. LT Henning related that this briefing
occurred before the November 7, 2013 meeting with Chief Mew.

LT Henning related he received a copy of an email string from Chief Mew. LT Henning
indicated that the email string began on November 6, 2013 and was from the executive
assistant to the mayor. The email from the mayor’s executive assistant, Mary Croxton.
related that                 a former member of the AKNG) had contacted the mayors
office in reference to the AKNG allegations and that the email information was
forwarded all the way up through to Chief Mews secretary.

LT Henning related that on November 7. 2013. Chief Mew requested a meeting with him
to discuss the whole string of events contained in the email. LI Henning related that he
was Lnavailable due to SWAT training. LI Henning related that a meeting was held at
an intermediate location at the Fourth Avenue Substation on November 7. 2013. The
meeting attendees were Chief Mew, DC Fanning, SGT Carson, Officer McMillan, and
LT Henning. During the meeting, Chief Mew was briefed on the SAU drug investiciation
that occurred with the AKNG in 2010 and the allegations made in the email by


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 38 of 50
Case 3:15-cv--00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Paq16
                                                                            Page 39 of 97

           LT Henning related that the decision was made to brief the FBI for any
 Obstruction of Justice violations on General Katku& part because the meeting
 attendees did not think it was in APDs jurisdiction to investigate.

LT Henning provided copies of the email strings that centered on the complaint filed
with the mayors office by former AKNG member                    and the subsequent
news media inquiry. Copies of the emails are included with this report. (Refer to
Attachment #19)

On October 16, 2014 at approximately 11:00 am, APD CPT Bill Miller was
interviewed at the MOA offices (th Floor), 632 West 6
                                7                   ?h Avenue, Anchorage,
                                                                           AK
99501 CPT Miller acknowledged he knew that the interview was being digitally
recorded. A certified transcript was completed of the recording. <Refer to
Attachment #20)

CPT Miller was provided with the APO Pre-lnterview Admonition for Witness
Interviews prior to being recorded. (Refer to Attachment #21)

The following is a summary of the interview with CPT Miller:

OPT Miller related that he has been employed by the APD for almost twenty-nine years.
OPT Miller related that he was in command of the SAU from approximately 2005
through 2011.

 OPT Miller related that he was not intimately familiar with the APDs drug investigation
regarding the AKNG in the spring of 2010 involving the recruiters. OPT MIler related
that what he did know was the bad side of it The allegation surfaced that the lieutenant
of the unit then, Tony Henry, had ordered a sergeant and an officer to give the name of
an informant over to the head of the AKNG, General Katkus. who is a former captain
with the APD. OPT Miller related that the allegation involving LT Henry interfered with
the drug investigation that the two officers had started into the Recruiting Section of the
AKNG. CPT Miller related that he learned of the allegations late last year (2013) or
early this spring (2014). OPT Miller related this information was not brought to his
attention back in 2010, not by the investigator or LT Henry. OPT Miller related that the
allegations are that this was an illegal order and that it was improper and it impeded the
investigation. CPT Miller related that his problem with the situation is the investigators
did not bring it up to the next highest level in the chain of command. OPT Miller related
that he learned about the allegations involving LT Henry in a meeting with Chief Mew

OPT Miller related that part of the reason to use an informant is because they can get
investigators access to places that are normally hard to get to as an officer. OPT Miller
related that if everybody knows that person X is working as an informant, not only do
you have safety concerns for the informant and their family, but once they are brought
into the APD the Department in essence own parts of their safety CPT Miller related
that if the informants are exposed to everybody their usefulness ends. CPT Miller also
related that officer safety is also a concern, because if an officer is spotted with an
informant, particularly if the officer is working in an undercover capacity, all of a sudden
everybody (including the targets of the investigating) know who he/she is, OPT Miller


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 39 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa16
                                                                          Page 40 of 97

related that it would be a violation of APD policy to inappropriately disclose the
confidential informants information.

OPT Miller related that LT Henry was put back in the Sexual Assault Unit when he first
found out about the allegations involving the informant disclosures, OPT Miller related
that his reaction to Chief Mew, when he found out about the allegations that LT Henry
had forced SAU investigators to turn over informants and it was all wrapped up in the
AKNG investigation that was starting to snowball, my reaction and advice to Chief Mew
was that the APD has to investigate the matter. OPT Miller further related that he did
not know who was going to investigate it but the Department has to get somebody to
look at this for no other reason than just to see what our exposure is and where we
stand. OPT Miller related that he has not discussed this particular incident with Officer
McMillan or Officer Carson,

CPT Miller related that he heard the information late last year. probably later than
November (2013). He was in the Chiefs office with a few other members. The main
issue seemed to be the release of the informants
                                       t information to the commander of the
AKNG. whose personnel were under review. CPT Miller related that there was also
discussion at that meeting about LT Henry directing the SAU not to investigate
allegations against the AKNG in general.

CPT Miller related disclosure of informants to principles or somebody that could be
involved could have a chilling effect on the people actually reporting crimes, especially if
the principals belong to the organization from where the information is coming.

On October 16, 2014 at 1:22 pm, APD Chief of Police Mark Mew was interviewed at
the MOA offices ( th Floor),
                  7
                             632 West 6
                                      th
                                         Avenue, Anchorage, AK 99501. Chief
Mew acknowledged he knew that the interview was being digitally recorded. A
certified transcript was completed of the recording. <Refer to Attachment #22)

Chief Mew was provIded with the APD Pre-lnterview Admonition for Witness
Interviews prior to being recorded, (Refer to Attachment #23)

The following is a summary of the interview with Chief Mew;
Chief Mew related that he has been employed just a little bit over twenty-five years with
the APD but it came in two phases. Chief Mew related he was first employed by the
APD for a little over twenty years retiring in 2003 Chief Mew has been re-employed as
Chief of Police for the APD since January of 2010.
Note: Chief Mew was allowed to review his prepared tirneline to help him with dates
and times (Refer to Attachment #3)
Chief Mew related that LT Henry made him aware of the drug investigation involving the
AKNG recruiters during the spring of 2010. Chief Mew related that LT Henry informed
him that there were AKNG recruiters who were involved in drug dealing. LT Henry also
indicated that the APD was working cooperatively with the AKNG on the investigation
and that AKNG General Katkus was in the loop. Chief Mew remembered a time when



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 40 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Piled 09/14/18 Paa@16
                                                                          Page 41 of97

there was a significant drug seizure and believed it was the AKNG case. Chief Mew
related that the APD conducted a press conference at one of the mayors weekly press
events. Chief Mew related that ninety-five pounds of marijuana, boxes of crystal
methamphetarnine, a large quantity of guns, and approximately $300,000 in cash were
seized. Chief Mew related that he thinks this was the case involving the AKNG
recruiters. (Note: This investigation has revealed this was the SSTF airport interdiction
case, not the SAU case involving the initial contact withon February 23,
2010).
Chief Mew related thai he did not recall talking to LT Henry about confidential
informants at that time. Chief Mew related that it made sense to him that the AKNG
would be interested in helping the APD if they have dirty guardsmen and that there
might be a cooperative effort. Chief Mew did not find it unusual that LI Henry would
work cooperatively with the AKNG because the APD had a long working relationship
with General Katkus. General Katkus was an APD Captain when he retired from the
Department.
Chief Mew related that the only time he could think of where a confidential informants
information would be released is at the direction of the court or the prosecuting attorney.
Chief Mew further related that things happen in vice (undercover police operations)
work that he would not know about but thought the release of confidential informant
information to the AKNG was highly unusual.
 Chief Mew related that he first became aware of allegations of sexual assaults occurring
 in the AKNG in late 2010 or early 2011. The rumors were perpetuated by someone with
AKNG connections who was participating in an APD patrol ride-along. Chief Mew
related that he did not remember the first time he heard of                and may have
confused him initially with         Chief Mew related that he did not know how long he
confused                 with        rom the AKNG. Chief Mew indicated he came into
work one morning (the date is unknown) and was informed by someone (unknown) in
APD senior command that an APD officer had a ride along with a connection to the
AKNG the night before. Chief Mew related, that the male (unnamed) ride along alleged
that General Katkus was involved in sexual assaults in the AKNG and the sexual
assaults were being covered up or something to that effect. Chief Mew related that the
allegations were very vague. Chief Mew related that he could not determine if the
allegations by the patrol ride-along meant that General Katkus was actually committing
the sexual assaults, or if he (General Katkus) knew about them or tolerated them Chief
Mew then related the allegations needed to be looked into so he contacted the FBI by
telephone and reported the allegations involving General Katkus and the sexual
assaults occurring in the AKNG to FBI Special Agent-in-Charge (SAC) Kevin Fryslie.
The FBI indicated that they had the willingness to investigate the allegations Chief
Mew related that FBI SAC Fryslie returned his telephone call later that same afternoon
He SAC Fryslie related that there was nothing to the allegations, that the FBI checked it
out, that the FBI had been hearing these rumors and it was nothing more than noise or
drama.
Chief Mew related that, on October 27. 2013. the Anchorage Daily News (Currently
named the Alaska Dispatch News) reported allegations about sexual assaults occurring




Case Case 3:15-cv-00187-RRB
     3:15-cv-00187-RRB       Document 1003-1
                         Document            Filed 10/18/18 Page 41 of 50
                                  899-1 *SEALED* Filed 09/14/18 Pa@&Ptfi6
                                                                           Page 42 of 97

in the AKNG The article mentions the AKNG recruiters in terms of committing sexual
assaults but there is no mention of the drug investigation into the AKNG.

Chief Mew related that he heard more about the sexual assault allegations occurring in
the AKNG allegations on November 7, 2013. Chief Mew related that he received an
email from the mayors secretary Mary Croxton. Cb”           ‘-i that the email
                                                               --‘




message from Ms. Croxton essentially said that!_________              r AKNG
member> alleges there was a coverup by the APD and he —             might have
mentioned        ‘-                             Anchorage,
community). The content of Ms. Croxtons email message was brief and the date on the
message was November 6, 2013. Chief Mew related that the message alleged the
following (taken from the email>;

    •   National Guard abuse discrimination, sexual fraud, etc.             alleges he
        witnessed much while he served in the AKNG.

    •   The illegal activity now involves APD and General Katkus

    •            urges the Mayor to get involved.

   •    Ms. Croxton writes on the email that former guardsmen
        that he urged state legislators to pursue the AKNG abuse,

   •            reports he will testify as a witness on issues of abuse that are legally
        reviewed and that he              witnessed.
   •
         -       alleged many of the issues, including fraud, logged hours, assault,
        discrimination. etc., APD cover-ups.

   •             talks
        superiors her
                     L tied in court forl
        covered-up by General Katkus and ultimately APD.

   •    General Katkus has put the ‘kibosh” (Put a stop to many allegations moving
        forward.) on many allegations and APD never pursued.
Chief Mew related what he just described was in Mary Croxton’s notes and he received
that message on November 7. 2013. Chief Mew related that pnorto November 7, 2013
he had never heard of                or any of the rest of the allegations made by


Chief Mew related that LT Henry did not notify him of his (LI Henry) units concerns
regarding General Katkus. Chief Mew indicated LT Henry also did not notify him of his
(LT Henry) decision not to investigate the allegations regarding General Katkus. Chief
Mew related he was not sure LT Henry made the wrong call in not investigating General
Katkus but Chief Mew’s belief was that APD command should have been told about the
allegations involving General Katkus. Chief Mew related the APD has a policy called
Reporting Matters of Importance and if there is an allegation against a Commissioner
(General Katkus was appointed by the Alaska Governor to his position as



CaseCase  3:15-cv-00187-RRB
     3:15-cv-00187-RRB      Document
                         Document     1003-1 Filed 10/18/18 Page 42 of 50
                                  899-1 *SEALED* Filed 09/14/18 Pa@41
                                                                        Page 43 of 97

‘Commissioner of the Department of Military and Veteran’s Affairs) the matter should be
reported up the chain of command to the Chief Chief Mew related reporting the
allegations regarding AKNG General Katkus up the chain of command to him would
have been appropriate to be handled at the Chief’s level because the other APD officers
behaved they were in over their pay grade. Chief Mew related he would have expected
that notification to occur in 2010 not three years later. Chief Mew further related LT
Henry was untouchable (free from any APD investigation or disciplinary action) during
that period of time.
Chief Mew related LT Henry being untouchable by the APD started with the K-9 Unit
issue involving an officer under LT Henrys command who was AWOL (absent without
leave). The APD mediated the K-9 Unit situation. Chief Mew related he told the EEOC
at mediation that the department had another investigation into LT Henrys conduct.
The EEOC was fine with the investigation and said nothing in the mediation will prevent
him from conducting another investigation. Chief Mew related the APD did conduct that
investigation. LT Henry went ballistic because LI Henry thought Chief Mew was
retaliating against him and that violated the EEOC matter that had just been mediated
Chief Mew related LT Henry refiled with the QED (Office of Equal Opportunity). The
OEO sent the APD a Cease-and-Desist Order indicating the OEO would see the APD in
court if the investigation continued. The APD was disseminating new policies and the
legal justifications for those policies to APD personnel at an Anchorage School District
(ASD) location, attended by guests and members of other agencies. At the meeting it is
alleged that LI Henry bad mouthed several people up his chain of command to include
Chief Mew in front of a mixed audience of attendees, and there were those present
who wanted to discipline LI Henry for his conduct. Chief Mew related the Municipal
Attorney’s Office told APD command not to discipline LT Henry because of the OEO
recommendations. Chief Mew further related all this was going on at the same tIme’and
APD command felt that to investigate LI Henry for something that happened three
years in the past probably would not work.

Chief Mew related holding LT Henry accountable for his conduct that occurred three
years ago would look like retaliation, as would an investigation into LT Henrys conduct
at the policy meeting (described in the previous paragraph),
Chief Mew related he recently learned there was a chance LT Henry told SAU
investigators to divulge confidential informants and quit working the AKNG recruiters
drug investigation Chief Mew related he did not understand that allegation on
November 7, 2013 Chief Mew related he only recognized one (LT Henry’s decision not
to allow SAU investigators to investigate General Katkus) of three allegations on
November 7, 2013. Chief Mew related he did not recognize the remaining allegations
(The other two allegations are 1) LI Henrys disclosure of confidential informants to the
Guard and 2) LT Henry’s decision not to investigate the AKNG recruiters for drug
dealing) totally until September 11, 2014.

Chief Mew related he did not hear anything that indicated to him that the APD had done
anything wrong, with the possible exception of LI Henry’s decision regarding AKNG
General Katkus. Chief Mew related he contacted the FBI the next day after hearing
about LI Henrys decision not to Investigate General Katkus, He assumed if the FBI
discovered any wrongdoing by APD they would notify him. Chief Mew related his


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 43 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa16
                                                                        Page 44 of 97

thought at that point was not to investigate anything. Chief Mew related he had bullet
points in his timeline, He knows it looks bad and there are many issues contained in the
timeline that look unusual, but he (Chief Mew) was hearing the information for the first
time.
Chief Mew related he requested the FBI to investigate General Katkus, the AKNG, and
to conduct the investigation that SAU wanted to complete (possible interference with the
SAU drug investigation into the AKNG) but were told not to investigate by LT Henry.
Chief Mew related he wanted to investigate the allegations regarding LT Henry but was
told no on a couple of other occasions by the Municipal Attorneys Office At his point
he had lost a year on investigating LT Henry’s conduct and four years on any possible
AKNG investigation.
Chief Mew related on November 7, 2013 he remembered Officer McMilIan talking about
submitting what the SAU investigators had in their investigation in front of General
Katkus. Chief Mew thought Officer McMiIian was saying what information was provided
to General Katkus occurred after the recruiter case fell apart. Chief Mew indicated he
might have been wrong because there were so many details and he was not sure he
got all of them right. Chief Mew related he did not remember hearing that LT Henry
may have disclosed information about the AKNG informant that was providing
information about the sexual assaults until he read SGT Carson and Officer McMiIlan’s
timeline on September 11, 2014, Chief Mew related ha took it as being they were
 nformants in the AKNG drug case and did not realize that they were informants in a
sexual assault matter, but he could be wrong about that.
Chief Mew related he shared all the information with the National Guard OCl
investigator that he provided during this interview up to May 1, 2014. Chief Mew related
there is information in his timeline that occurred after May 1 2014 that is not reflected
in the OCI report Chief Mew related he has not discussed the AKNG drug case with LI
Henry since the press release (approximately March 2010) for seizing a significant
amount of drugs from people who were supplying the AKNG recruiters not from the
AKNG recruiters themselves. Chief Mew related he remembered at the November 7,
2013 meeting either SGT Carson and/or Officer McMillan relating that LT Henry came to
regret making the decision (no specifics were provided about LT Henry’s decision
mentioned here as Chief Mew never heard LT Henry make this statement) he (LT
Henry) made. Chief Mew never heard that from LT Henry. At the conclusion of the
interview Chief Mew provided this investigator with copies of the following
documentation

   1   Letter of complaint from Alaska State Senator Lisa Murkowski, dated July 14.
       2010 The letter was from her constituent. AKNG member
       alleging the APD violated his confidentiality by informing his employer, the
       AKNG. that he was working as an informant for the APO and that was after the
       APD gaveassurance the department would not notify his employer.
       (Refer to Attachment #24>
   2. Letter to State Senator Lisa Murkowski from APD Chief Mark Mew, dated
      January 24, 2011 (Refer to Attachment #25)




    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 44 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa416
                                                                         Page 45 of 97

    3. Email chain with last date and time September 9. 2014 @ 10:08 am from Chief
       Mew to Jack Carson and Seth McMillan. The emails discuss the possibility of
       charging some of the recruiters. The U.S. Attorne ‘s Office is relating they were
       not interested in pursuing criminal charges due to       and his suppliers
                              cooperatIon, and the amount of time that has passed.
       (Refer to Attachment #26)
    4. Email chain with last date and time September 9. 2014 @ 3:35 pm from DC
       Myron Fanning to Chief Mew. Included in the chain is an email from Chief Mew
       dated November 7, 2013         1:28 pm to Richard Henning with CCs to Stephen J
       Smith and Myron Fanning. Chief Mew wanted to know about a UC (Undercover)
       dope case SAU was working a couple years ago that may be related to the
       situation that has been in the news lately. The subject line of this email states
                      (correct spelling                     alleges cover-up, etc.
       w/alleged abuse from the Nat. Uuard (Refer to Attachment #27>
       Note: Chief Mew mentions the             email in his timeline dated November 7,
       2013. The beginning of the paragraph related              alleges a cover-up by the
       APD and then later in the chronology there is bulleted information that SAU
       wanted to investigate Katkus for interfering but LT Henry would not let SAU
       investigators continue with the investigation. (Refer to Attachment #3 for
       additional details).
On October 16, 2014 at 4:00 PM, APD LT Kenneth McCoy was interviewed at the
MOA offices ( th Floor), 632 West 6
              7                   th Avenue,
                                              Anchorage, AK 99501. LT McCoy
acknowledged that he knew the interview was being digitally recorded. A
certified transcript was completed of the recording. (Refer to Attachment #28)
LT McCoy was provided with the APD Pre-lnterview Admonition for Witness
Interviews prior to being recorded. <Refer to Attachment #29)
The following is a summary of the interview with LT McCoy:

LT McCoy related that he has been employed by the APD for twenty years and in the
spring of 2010 he would have been the supervisor of the SVU.

LT McCoy related that during that time he was not aware of the APD’s drug
investigation dealing with the AKNG. LT McCoy related jr May of this year (2014) was
the first time he learned of the allegations of the disclosure of confidential informant
information to the AKNG. Lt McCoy related that there was a lot of publicity regarding
the misconduct that was taking place and the allegations of misconduct within the
AKNG.

LT McCoy related that Chief Mew wanted to be briefed on what actions the police
department had taken in regards to sexual assault investigations, because there was a
lot of information in the media that cases were being covered up and the APD was not
properly investigating sexual assault cases. LT McCoy related that he was called to a
meeting on May 1, 2014, held at the police station, LT McCoy related he was on the
way up to the chiefs office and ran into SGT Jack Carson. LT Mccoy related that his



    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 45 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Paat6
                                                                       Page 46 of 97

interest was piqued when he noticed SGT Carson heading to the same meeting. LI
McCoy related that he and SGT Carson sat down and briefed LT McCoy on the SAU
investigation of the information they received regarding drugs within the AKNG and the
possible sexual assaults that were also being committed there.

LT McCoy related that media information was coming out about the alleged APD cover
up and when he heard that, it really disgusted him. LT McCoy related that every case
the SVU has received was investigated and evaluated, each one of those cases on their
own merits. LT McCoy related back on May 1 2014 after he had the discussion with
SGT Carson and learned of the information involving the drug investigation and
revealings name to the National Guard, he informed CPT Bill Miller his
supervisor. LI McCoy related that after hearing the information he then met with the
Chief (Mew), both Deputy Chiefs, CPT Miller, and SGT John McKinnon. LT McCoy
related SGT McKinnon is the current supervisor of the SVU.

LI McCoy related he was the SVU commander at the time so he reviewed the
information, DC Fanning and CPT Miller both pretty much at the same time indicated a
need to open and internal investigation. LT McCoy related that he agreed with initiating
an investigation at that time, DC Steve Smith intervened in the conversation at that
point and indicated APD command needs to be cautious because LT Henry has current
lawsuits against the department and this could be deemed or viewed as retaliation. LI
McCoy related Chief Mew made the comment that he referred to LI Henry as Tony and
he said Tony feels real bad about that decision. Which at that point, led those in
attendance at the meeting to believe that Chief Mew was already aware of what had
taken place. LI McCoy related once again, with the other attendees, the
recommendation for an investigation.

LT McCoy related about an hour or so later Chief Mew wanted to meet again regarding
the incident at City Hall. There were two additions to the meeting, (SGT Carson and
Officer McMillan). The other meeting attendees were Chief Mew. DC Fanning, DC
Smith, CPT Miller, LT McCoy, and SGT McKinnon. The information regarding the
AKNG drug investigation and informants was again discussed. Once more
recommendations were made to open an investigation into LT Henrys decision
regarding the AKNG drug case, the informant disclosures and the sexual assaults
allegedly being covered up by the APD. Chief Mew said he would take it under
advisement LT McCoy related Chief Mew said that he was going to reach out to the
FBI and speak to them more about the whole scenario, but to LT McCoys knowledge
the investigation was never launched until now.

On October 17, 2014 at 10:26 am, APD Officer Seth McMillan was interviewed at
the MOA offices ( th
                  7
                      Floor), 632 West 6
                                       th
                                          Avenue, Anchorage, AK 99501. Officer
McMiIIari acknowledged he knew that the interview was digitally recorded. A
certified transcript was completed of the recording. (Refer to Attachment #30)

Officer McMillan was provided with the Pre-Interview Admonition for Witness
Interviews prior to being recorded. (Refer to Attachment #31)

The following is a summary of the interview with Officer McMillan:


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 46 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18
             ______________________who
          ____    ____________
                          ________




                                                                           Page 47 of 97

 Officer McMillan had previously provided a copy of a timeline he and SGT Jack Carson
 prepared for review and inclusion with Chief Mew’s prepared tirneline, This interview
 followed the timeline for date reference purposes. (Refer to Attachment #3 for
 additional details under the Guard Time Line on the last three pages).

 Officer McMillan related that in the winter of 2010 he was assigned to the SAU and was
 involved in APDs drug investigation of illegal drug dealing within the AKNG recruiters.
 Officer McMillan related on February 23, 2010. he saw a drug deal or behavior that was
 consistent with a drug deal while on duty with SAU at the Costco Debarr. There was a
 subsequent car sto resulting in a seizure of marijuana and cocaine.
 was involved.     • * turned out to be the boyfriend of an AKNG Army Recruit r
             Officer McMillan related he was not involved in the initial debriefs of • A
 or     ‘   Officer McMillan related no one from the federal law enforcement side was
 involved at that time. Officer MoM illan related the case quick I went the federal
 direction but not initially. Officer McMillan related bothW and became
 confidential informants for the SAU.

 Officer McMillan related he remembered when SAU personnel reached out to the
 AKNG. Officer McMillan related he did not think that the outreach needed to occur.
 Officer McMillan indicated it was completely unnecessary for LT Henry, SGT Carson,
 and AST Hazelaar to go and notify General katkus of the SAU investigation involving
 AKNG personnel. Officer McMillan related the investigators did not know where things
 were going and to reach out to a nonlaw enforcement entity when investigating
 members of an organization provides unnecessary information that could compromise
 the case. Officer McMillan related it t was so early in the investigation that SAU
 investigators (SGT Carson, Officer McMillan, and AST Hazelaar) were definitel
 suspicious of a larger AKNG involvement due to the information provided by
 Information such as the degree of movement dope weight. and number of people
 involved operating under AKNG business hours indicated possible widespread abuse.
 Officer McMillan uI ER nd stopped c000erating after the meeting with
 General Katkus, EP            not involved in the interdiction, but the dope came from his
 supplier              RZ                      has ties to the Mexican drug cartel La
 Familia). During the interdiction he (McMillian) realized. The investigation into the
 AKNG recruiters and the airport interdiction were separate ongoing cases.

Officer McMillan related sometime in May 2010. reached out to him to
report sexual assaults by the Army National Guard Recruitment and Retention Unit.
Officer McMillan related to                that he (Officer McMillan) was not a sexual
assault investigator, and referred him to the APD Sexual Assault Unit. Officer McMillan
related he knew at that time for a factwas being v                         ‘in the AKNG
about sexual assault victims in the AKNG and missing money       I            jwas
calling everybody out at the AKNG and at the same time he (                    was trying
         to Officer McMillan and feed him information. Officer McMillan related
     g    did not give him sexual assault victim’s names even though he asked

related to Officer McMillan significant concerns that the chain of command
could not be trusted because there was too much of a direct connection between the
Qroblem recruiters and General Katkus. Officer McMillan related had told


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 47 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa1
                                                               6
                                                                         Page 48 of 97

 him that he had brought some of these women to the military SARC (Sexual Assault
 Response Coordinator), which is not criminal, but basically a resource equating to
 STAR (Standing Together Against Rape) program on the civilian side. Officer McMiIIan
 related it was three or four women, and that     _          had at least three names for
 sure, Officer McMillan related at the time the only thing he could do was encourage
 to get these victims to use the resources, These women were allegedly
 assaulted by other members of the AKNG.

 Officer McMillan related on June 3, 2010, AKNG                        reached out to him
 through                                                     I
                           Officer McMillan related he believed              :Nas going to
 reveal criminal activity within the AKNG and possibly Gene-’             iolvement.
 Officer McMillan related he had received information from
                                                         1                that General
 Katkus went to the Army Guard recruiters and told them to lay low (after the first
 meeting with General Katkus on February 26. 2010). The police                      iem
 Officer McMtllan related during this contact with                hE                did
 not provide any information but was actually trying to get details                 FBI
 investigations. Officer McMillan related upon leaving the meeting with
 LTC DeHaas from the AKNG was trying to call him on his personal phone.

Officer McMillan related when he returned to the APD he was ordered into LT Henrys
office and questioned why he was still looking into the AKNG. LT Henry said he had
just heard from General Katkus, and he (General Katkus) asked him for the name of
Officer McMillan’s AKNG source of information. Officer McMillan related he argued with
LT Henry and he (Officer McMillan) said this might not be the best idea to disclose his
sources name. He indicated that Lt. Henry ordered him to provide the AKNG source’s
name. Officer McMillan complied with LT Henry’s order. Officer McMillan related LT
Henry then called General Katkus and ordered him again to disclose his AKNG source
of information that connected him (Officer McMilian) withwhich was
           Officer McMillan related that               himself was suspected at the time
to be part of the criminal conduct occurring in the AKNG. Officer McMillan related
                was an AKNG recruiter and they (SGT Carson, Officer McMillan, and FBI
SA Steve Payne) suspectedwould be a good source of drug information.

LT Henry ordered Officer McMillan not to look any further into the AKNG recruiters.
Officer McMillan related the AKNG criminal investigation issue was an issue for civilian
law enforcement since the AKNG does not have a criminal investigation arm Officer
McMillan related at some point in time he and SGT Carson were told by LT Henry that
the drug busts were done, people were arrested and the APD is not going to move any
further with people inside the AKNG. Lt. Henry indicated this was now the AKNG chain
of command’s responsibility to deal with their people. LT Henry told Officer McMiIlan
that there was going to be a meeting the next day and then dismissed him.

Officer McMillan related on June 4, 2010 he was directed into a meeting at AKNG
Headquarters in General Katkus’ office Officer McMillan related he was present at that
meeting along with LT Henry, SGT Redick, General Katkus, and LTC DeHaas. General
Katkus advised Officer McMillan that he was barkinQ up the wrong tree and
is crazy. General Katkus said                        :elieves in aliens, Officer
McMillan related General Katkus said that he understood that he (Officer McMillan) was


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 48 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa16
                                                         _____




                                                                           Page 49 of 97

trying to chase down dru dealers but                is not someone to listen to. Officer
McMillan related that              was then marched into General Katkus’ office and
given an order by LTC DeHaas to provide the names of sexual assault victims in the
AKNG.                 refused and stated that he has already referred the victims to the
APD and reported the information to the SARC. Officer McMillan related there was
discussion about       land the AKNG recruiters              ‘‘        ‘   Officer
McMiIlan related he was also told to disclose the name of I
McMillan related he did not remember who ordered him to disclose
but he would not have voluntarily done so.

Officer McMillan related right after the meetingdid try to contact him,
Officer McMillan indicated he was ordered after that IIIi141I[ LT Henry that he would
not be talking toanymore, and thi1                       K.B.      was no longer a source
                                                 r
for him. Officer McMillan further related he told____________ that he had orders, and
needed to do whatever was wfthln his capacity to help the AKNG sexual
assault victims or try to relay information to other people. Officer McMillan told
that he could not be a conduit for confidential information to him any longer

Officer McMillan related also on June 4. 2010, after conversation with LT Henry, he
informed FBI SA Steve Payne that the APD can have no more involvement in the AKNG
case. Officer McMillan related after that he felt that he could not move forward with any
investigations involving the AKNG without getting into trouble. Officer McMillan related
at one point during the meeting with LT Henry told him this was the kind of behavior that
is going to get him removed from the SAU.

Officer McMillan related AKNG LTC Jane Wawersik conducted a review of AKNG
reports and identified some sexual assault victims. She referred the incidents over to
APD. Officer l4cMillan related this occurred in 2013. Officer McMilian related LTC
Wawersik had to go on her authority as a military officer to get that information from
within the AKNG. Officer McMillan related that was certainly information that could have
been developed w                     earlier on if the informant relationship had been kept
intact. Officer Mc                      of the victims that LTC Wawersik talked to had
already tr                        Officer McMitlan further related there was a connection
between                 sand those sexual assault victims the APD received reports on.

On October 17, 2014 at 1:48 pm, retired APD DC Ross Plummer was interviewed
at the MOA offices (th
                    7
                        Floor), 632 West 6
                                         th
                                            Avenue, Anchorage, AK 99501. DC
Ptummer acknowledged he knew that the interview was being digftally recorded.
A certified transcript was completed of the recording, Refer to Attachment #32.

The following is a summary of the interview with DC Plummer:

DC Plummer related that he was employed by the APD for thirty-six years and retired
from the department in July 2013.

DC Plummer related that the incidents that occurred in February 2010 began while he
was the Captain of Investigations, DC Plummer first became aware of the APDs drug
investigation and the allegations of sexual assaults occurring in the AKNG in the


    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 49 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa4t6
                                                                       Page 50 of 97

summer of 2013. DC Plummer related that the Captain of Investigations is supposed to
be notified of all felony investigations DC Plum mer indicted this is so the department
can ensure consistency and coverage of all prosécutorial requirements.

DC Plummer related that while he was the Captain of Detectives LT Henry was his
subordinate in charge of the SAU According to DC Plummer, LT Henry had a
responsibility to report this investigation to his supervisor. LT Henry’s captain at the
time was Bill Miller. Then CPT Miller would have reported the investigation up the chain
of command to the Captain of Investigations (at the time CPT Plummer). DC Plummer
related then a discussion would have occurred with the three of them (OPT Plummer,
OPT Miller, and LT Henry) on what we were going to do with the case and how it was
going to be handled.

DC Plummer related, in regard to confidential informants, any experienced detective or
commander knows the most important consideration is the possibility of putting that
informant in danger. DC Plummer indicated decisions by police are based on what’s
able to be done in a safe manner with confidential informants DC Plummer related
police do not want to put an informant in a situation where they can be hurt or
compromise the investigation. The unauthorized disclosure of confidential information
to an unauthorized person puts the informant at risk.

DC Plum mer related that if the SAU was conducting an investigation while he was
Captain of Investigations and the unit under his command had not made proper
notification, an internal investigation would have been initiated, DC Plummer related
that the incident would be investigated to determine why the commander breached
protocol and why department procedures were not followed DC Plum mer related that
he and LT Henry had been best friends for close to thirty years. Their friendship ended
in 2012. DC Plummer related there was no reason in 2010 that would have prevented
LT Henry from notifying him about the AKNG drug investigation.

DC Plummer related he was familiar with retired APD CPT Tom Katkus (During this
investigation he is AKNG General Tam Katkus). DC Plummer related Katkus worked for
him in the K9 Unit and they both worked together at some point in Internal Affairs. DC
Plummer indicated he is aware of the relationship between General Katkus and LT
Anthony Henry Its been a long relationship with the AKNG and a good working
relationship. The AKNG provided trainers for APD regarding SWAT field tactics, The
APD does training missions with the AKNG in helicopters. The APD has conducted
numerous training scenarios with the AKNG and used their training facilities.

DC Plummer related it was not appropriate to notify the National Guard of the
investigation until after it was completed or there was some internal reason that the
APD needed something from them. DC Plummer further indicated the notification would
come from the APD Chief of Police or a Deputy Chief, not from the lieutenant’s level.
DC Plum mer related other options would be considered not to compromise the
investigation. There is also concern for the safety of the informants and the safety of
the involved officer.




    Case 3:15-cv-00187-RRB Document 1003-1 Filed 10/18/18 Page 50 of 50
Case 3:15-cv-00187-RRB Document 899-1 *SEALED* Filed 09/14/18 Pa@M16
